 



Exhibit 10.51

ASSET SALE AND PURCHASE AGREEMENT

BY AND AMONG

FERMPRO MANUFACTURING, LP,

(“SELLER”)

ASTRAL TECHNOLOGIES, INC.,

(Its General Partner)

THE LIMITED PARTNERS IDENTIFIED ON SCHEDULE 1

(Collectively, the “PARTNERS”)

AND

MARTEK BIOSCIENCES CORPORATION

(“BUYER”)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                Page                

--------------------------------------------------------------------------------

  1.   SALE AND PURCHASE OF ASSETS; ASSUMPTION OF LIABILITIES       1       1.1.
  Asset Sale       1       1.2.   Purchase Price       1       1.3.   Purchase
Price Adjustment       3       1.4.   Assumption of Liabilities       4   2.  
REPRESENTATIONS AND WARRANTIES BY SELLER       4       2.1.   Organization and
Standing       5       2.2.   Authorization       5       2.3.   Litigation;
Compliance with Law       5       2.4.   Financial Statements and Condition;
Liabilities       6       2.5.   Assets; Consents       7       2.6.   Zoning
and Use       8       2.7.   No Mechanic’s Liens       8       2.8.   No
Condemnation Proceedings; Roadways       8       2.9.   Existing Financing    
  8       2.10.   CSX Transportation, Inc. Agreements       9       2.11.   Oral
Agreements       9       2.12.   Construction and Condition of Improvements    
  9       2.13.   Mechanical Warranties     10       2.14.   Operating and Other
Agreements     10       2.15.   Utilities     10       2.16.   Assessed
Valuation and Real Estate Taxes     10       2.17.   Condition of Tangible
Assets     10       2.18.   Intellectual Property     11       2.19.   Reports
and Records     11       2.20.   Contracts     11       2.21.   Conflicts     12
      2.22.   Related Parties     12       2.23.   Taxes     13       2.24.  
Employee Benefit Plans     13       2.25.   Environmental Matters     15      
2.26.   Labor Relations     17       2.27.   Insurance     17       2.28.  
Investment Intent     17       2.29.   Experience     18       2.30.  
Disclosure     18   3.   REPRESENTATIONS AND WARRANTIES BY BUYER     18      
3.1.   Organization and Standing     18       3.2.   Authorization     18      
3.3.   Capitalization     19       3.4.   Martek Reports; Financial Statements  
  19  

- i -



--------------------------------------------------------------------------------



 

                                3.5.     Absence of Certain Changes     20      
  3.6.     Litigation; Compliance with Law     21         3.7.     Issuance and
Delivery of New Shares     21         3.8.     Form S-3 Eligibility; Rule 144  
  21         3.9.     Disclosure     21   4.   REGISTRATION EXPENSES AND
PROCEDURES     22         4.1.     Registration Expenses and Procedures     22  
      4.2.     New Share Indemnification     24         4.3.     Rule 144     27
  5.   COVENANTS AND AGREEMENTS OF SELLER     27         5.1.     Negative
Covenants     27               5.1.1.   Dispositions; Mergers     27            
  5.1.2.   Accounting Principles and Practices     27               5.1.3.  
Additional Agreements and Additional Liabilities     27               5.1.4.  
Breaches; Employment Contracts     28               5.1.5.   Actions Affecting
Contracts     28               5.1.6.   Accounts     28               5.1.7.  
Representations, Warranties and Covenants     28               5.1.8.  
Employees     28               5.1.9.   Modification of CSX Agreements     28  
            5.1.10.   New Leases     29               5.1.11.   Exclusivity    
29         5.2.     Affirmative Covenants     29               5.2.1.   Preserve
Existence     29               5.2.2.   Normal Operations     29              
5.2.3.   Taxes     29               5.2.4.   Partnership and Corporate Action  
  30               5.2.5.   Transfer Tax; Bulk Sales     30               5.2.6.
  Access     30               5.2.7.   Other Information     30              
5.2.8.   Engineering Inspections     30               5.2.9.   Insurance     31
              5.2.10.   Financial Statements; Adjustments     31              
5.2.11.   Consents and Permits     31               5.2.12.   CSX Estoppels    
31               5.2.13.   Environmental Liens     32               5.2.14.  
401(k) Retirement Plan     32               5.2.15.   Payment of Accrued
Vacation     32         5.3.     Confidentiality     32         5.4.    
Employment Taxes     32         5.5.     Employees     33         5.6.    
Removal of Materials     33   6.   COVENANTS AND AGREEMENTS OF BUYER     33    
    6.1.     Confidentiality     33  

- ii -



--------------------------------------------------------------------------------



 

                            6.2.     Corporate Action     33         6.3.    
Employment of Employees     33         6.4.     Employment of Management
Employees     34         6.5.     Access     34         6.6.     Martek’s 401(k)
Plan     34         6.7.     Conditions to Close     34   7.     CONDITIONS
PRECEDENT TO BUYER’S OBLIGATION TO CLOSE     35         7.1.     Representations
and Covenants     35         7.2.     Consents     35         7.3.     Delivery
of Documents     35         7.4.     Financial Statements     35         7.5.  
  Title Insurance     35         7.6.     Current Survey     35         7.7.    
Legal Proceedings     36         7.8.     Genencor International, Inc. Note    
36         7.9.     Satisfactory Resolution of Liabilities     36         7.10.
    Employment Arrangements     36         7.11.     Absence of Material Change
    36         7.12.     Termination of Seller’s Retiree Health Insurance Plan  
  36         7.13.     Failure of Condition     36         7.14.     Additional
Agreements and Additional Liabilities     37   8.     CONDITIONS PRECEDENT TO
SELLER’S OBLIGATION TO CLOSE     37         8.1.     Representations and
Covenants     37         8.2.     Consents     38         8.3.     Delivery by
Buyer     38         8.4.     Legal Proceedings     38         8.5.     Grant of
Stock Options     38         8.6.     Failure of Condition     38   9.     THE
CLOSING     39         9.1.     Closing     39         9.2.     Delivery by
Seller     39               9.2.1.    Warranty Deed     39              
9.2.2.    Bill of Sale (Personalty)     39               9.2.3.    Assignment of
CSX Agreements     39               9.2.4.    Books and Records     39          
    9.2.5.    Original Documents     39               9.2.6.    Opinion of
Seller’s Counsel     40               9.2.7.    Foreign Person Affidavit     41
              9.2.8.    Consents     41               9.2.9.    Certificate
Concerning Amendments and Additional Agreements     41               9.2.10. 
UCC Report     41  

- iii -



--------------------------------------------------------------------------------



 

                                    9.2.11.     Certified Resolutions     42    
        9.2.12.     Officers’ Certificates     42             9.2.13.    
Seller’s IRS Form 8594     42             9.2.14.     Expense Payment     42    
        9.2.15.     Keys     42             9.2.16.     Title Company Documents
    43             9.2.17.     Agreements and Instruments     43            
9.2.18.     Proof of Insurance     43             9.2.19.     Easement and
Shared Facilities Agreement     44             9.2.20.     Access Easement
Agreement     44             9.2.21.     Additional Environmental Reports     44
            9.2.22.     Disposal or Treatment of Hazardous Materials     44    
  9.3.   Delivery by Buyer.     44             9.3.1.     Purchase Price Payment
    44             9.3.2.     Agreements and Instruments     44            
9.3.3.     Certified Resolutions     45             9.3.4.     Officers’
Certificate     45             9.3.5.     Opinion of Buyer’s Counsel     45    
        9.3.6.     Buyer’s IRS Form 8594     46   10.   CONDEMNATION AND
CASUALTY     46       10.1.   Procedure Upon Condemnation or Substantial Fire or
Other Casualty     46       10.2.   Risk of Loss     46   11.   SURVIVAL;
INDEMNIFICATION     46       11.1.   Survival of Seller’s Representations and
Warranties     46       11.2.   Indemnification by Seller     47       11.3.  
Survival of Buyer’s Representations     47       11.4.   Indemnification by
Martek     47       11.5.   Conditions of Indemnification     48       11.6.  
Post-Closing Escrow     49       11.7.   Limitations on Indemnification     49  
12.   TERMINATION     50   13.   ALLOCATION OF PURCHASE PRICE     50   14.  
REMEDIES     51   15.   ADDITIONAL ACTIONS AND DOCUMENTS     51   16.   BROKERS
    52   17.   EXPENSES     52   18.   NOTICES     52   19.   WAIVER     54  
20.   BENEFIT AND ASSIGNMENT     54   21.   REMEDIES CUMULATIVE     54   22.  
ENTIRE AGREEMENT; AMENDMENT     55   23.   SEVERABILITY     55   24.   HEADINGS
    55  

- iv -



--------------------------------------------------------------------------------



 

                 
25.
  GOVERNING LAW; ARBITRATION     55  
26.
  DEFINITIONS AND REFERENCES     56  
27.
  ANNOUNCEMENTS     65  
28.
  SIGNATURE IN COUNTERPARTS     65   EXHIBITS AND SCHEDULES            

- v -



--------------------------------------------------------------------------------



 



ASSET SALE AND PURCHASE AGREEMENT

          THIS ASSET SALE AND PURCHASE AGREEMENT (the “Agreement”) is entered
into as of this 21st day of July, 2003 by and among, FermPro Manufacturing, LP,
a Georgia limited partnership (“Seller”), Astral Technologies, Inc., a South
Carolina corporation and the general partner of Seller (“Astral”), the limited
partners of Seller identified on Schedule 1 hereto (the “Management Employees”)
and Martek Biosciences Corporation, a Delaware corporation (“Martek”), on behalf
of itself or a wholly-owned corporation or entity to be formed by it (“Buyer”).

          WHEREAS, Seller owns and operates a large-scale fermentation facility
in Kingstree, South Carolina; and

          WHEREAS, Buyer desires to purchase from Seller, and Seller desires to
sell to Buyer, all the Assets (as defined in Section 26 hereof) all in
accordance with and subject to the terms and conditions hereinafter set forth.

          NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto hereby agree
as follows:

1. SALE AND PURCHASE OF ASSETS; ASSUMPTION OF LIABILITIES

     1.1. Asset Sale

          In reliance upon the representations, warranties, covenants and
agreements contained herein, and subject to the terms and conditions hereof,
Seller agrees to sell, assign, transfer, convey and deliver to Buyer, and Buyer
agrees to purchase from Seller, the Assets, not including the Excluded Assets,
and assume the Assumed Liabilities, not including the Excluded Liabilities, at
the Closing.

     1.2 Purchase Price

          (a) For and in consideration of the conveyances and assignments
described herein and in addition to the assumption of liabilities as set forth
in Section 1.4, Buyer agrees to pay to Seller, and Seller agrees to accept from
Buyer, for the Assets, at Closing (such consideration, together with the
consideration referred to in Section 1.2(b), the “Purchase Price”) (i)
$5,000,000, of which $75,000 already has been paid to Seller, in cash, as an
earnest money deposit (the “Deposit”), and the remainder of which shall be paid
in cash by wire transfer of immediately available funds to an account specified
by Seller (the “Cash Portion”); and (ii) 49,915 shares of common stock, par
value $.10, of Martek (the “Initial Shares,” and together with the Milestone
Shares, the “New Shares”). The Initial

 



--------------------------------------------------------------------------------



 



Shares shall be issued to Seller at Closing and will be subject to the
registration rights provisions of Section 4 hereof.

          (b) For and in consideration of the conveyances and assignments
described herein and in addition to the assumption of liabilities as set forth
in Section 1.4, 74,873 shares of common stock, par value $.10 of Martek, (the
“Milestone Shares”) shall be deemed to be issued to Seller at Closing, but shall
be immediately deposited in an escrow account pursuant to Section 11.6, and,
subject to the terms of the Post-Closing Escrow Agreement, shall not be
transferable by Seller while under such escrow arrangement but shall be
distributed from escrow, in part, upon the occurrence of each of the events set
forth in (i) through (iii) below (each, a “Milestone Event”), beginning on the
first anniversary of the Closing Date and ending no later than the fourth
anniversary of the Closing Date:

               (i) on the first anniversary of the Closing Date, if, during the
immediately preceding thirty (30) day period, the new fermentation, harvesting
and extraction equipment related to the production of DHA and installed after
the Closing Date (the “DHA Equipment”) has produced at least eighty percent
(80%) of its Theoretical Capacity, fifty percent (50%) of the Milestone Shares
remaining in the escrow account and not the subject of any escrow claims will be
released from escrow and delivered to Seller in accordance with the terms and
conditions of the Post-Closing Escrow Agreement; provided, however, that, if
during the immediately preceding thirty (30) day period, events or circumstances
have occurred that, in the reasonable view of Buyer, were outside of the direct
control of the Management Employees and such events or circumstances were a
direct cause of the failure to meet the required Theoretical Capacity, then, so
long as, during the first consecutive thirty (30) day period ending after the
first anniversary of the Closing Date during which no such events or
circumstances have occurred, the DHA Equipment produced at least eighty percent
(80%) of its Theoretical Capacity, fifty percent (50%) of the Milestone Shares
remaining in the escrow account and not the subject of any escrow claims will be
released from escrow and delivered to Seller in accordance with the terms and
conditions of the Post-Closing Escrow Agreement;

               (ii) on the second anniversary of the Closing, for each of the
Management Employees that remains employed by Buyer, or has been approved to
leave employment by Buyer for reasons other than job performance, one-sixth
(1/6th) of the Milestone Shares remaining in the escrow account and not the
subject of any escrow claims shall be released from escrow and delivered to
Seller in accordance with the terms and conditions of the Post-Closing Escrow
Agreement; and

               (iii) on the fourth anniversary of the Closing Date, any
Milestone Shares remaining in the escrow account will be released from escrow
and delivered to Seller in accordance with the terms and conditions of the
Post-Closing Escrow Agreement.

- 2 -



--------------------------------------------------------------------------------



 



          Within five (5) business days of the occurrence of a Milestone Event,
Buyer and Seller shall execute and deliver to the escrow agent a joint written
direction, substantially in the form of Exhibit A to the Post-Closing Escrow
Agreement, which shall direct the escrow agent to release the appropriate number
of Milestone Shares to Seller.

          (c) The Purchase Price shall be allocated among the Assets in
accordance with Section 13.

          (d) Martek hereby acknowledges that Seller will distribute the New
Shares to Astral and the Management Employees effective as of the Closing Date
and that, at Closing, Martek shall cause to be issued certificates evidencing
the New Shares to Astral and the Management Employees in such denominations as
directed by Seller prior to the Closing.

     1.3. Purchase Price Adjustment

          (a) Within sixty (60) days following the Closing Date, Seller shall
prepare, in consultation with Buyer, and deliver to Buyer a balance sheet for
Seller as of June 30, 2003 (the “June 30 Balance Sheet”) on a basis consistent
with the December 31 Balance Sheet, attached hereto as Schedule 1.3. If the
June 30 Balance Sheet reflects a positive or negative change from the
December 31 Balance Sheet in Seller’s net worth of more than $100,000, the
Purchase Price shall be increased or decreased, as the case may be, dollar for
dollar by the amount of such change.

          (b) In preparing the December 31 Balance Sheet and the June 30 Balance
Sheet, adjustments have been and will be made to eliminate the Excluded Assets,
Excluded Liabilities, the accrued interest on the Note from January 1, 2003
through June 30, 2003, and the New Tank Expenses.

          (c) If Buyer objects to Seller’s June 30 Balance Sheet, Buyer shall
give Seller written notice of the objections and Seller and Buyer shall use
reasonable efforts to resolve the differences. If within thirty (30) days after
the date on which Buyer has given Seller notice of its objections, the parties
have not reached agreement, any dispute related thereto shall be referred to
Deloitte & Touche LLP and resolved within thirty (30) days after such referral.
The independent accounting firm’s determination shall be conclusive and binding
upon the parties hereto. The costs, expenses, and fees of the independent
accounting firm shall be borne equally by the parties.

          (d) Upon the later of (i) the Closing Date and (ii) the third (3rd)
business day after the final determination of any adjustment pursuant to
Section 1.3(a), an amount shall be payable to an account designated by Seller or
Buyer, as the case may be, as follows: (A) if the Purchase Price is to be
increased by the

- 3 -



--------------------------------------------------------------------------------



 



adjustment, Buyer shall pay to Seller in cash the amount of such increase; and
(B) if the Purchase Price is to be decreased by the adjustment, Seller shall pay
to Buyer the amount of such decrease using, in its sole discretion, cash or the
Initial Shares.

     1.4. Assumption of Liabilities

          At the Closing, Buyer shall assume only the liabilities and
obligations of Seller set forth below (collectively, the “Assumed Liabilities”):

          (a) The liabilities and obligations of Seller to be performed after
the Closing Date under the Assumed Contracts.

          (b) The liabilities and obligations of Seller to be performed after
the Closing Date under any Additional Agreements entered into after the date
hereof in compliance with Section 5.1.3 and which are identified in the
certificate to be delivered pursuant to Section 9.2.9.

          (c) The liabilities of Seller as of the Closing Date consistent with
the June 30 Balance Sheet, other than (i) the liabilities related to accrued
vacation benefits, accrued 401(k) retirement plan contributions, any severance
benefits or Seller’s post-retirement medical benefits plan obligations and (ii)
liabilities related to the Excluded Assets.

          (d) The Note with a face amount of $10 million, plus accrued interest,
made by Seller and held by Genencor International, Inc. subject to modifications
to be negotiated by Martek with Genencor International, Inc. prior to Closing.

          (e) The liabilities of Seller incurred after the date hereof in the
ordinary course of business prior to the Closing Date to the extent permitted
under Section 5.1; provided, however, that no liability shall be assumed in
connection with ordinary course of business liabilities related to the Excluded
Assets.

          Buyer shall not assume or be deemed to assume any debts, liabilities
or obligations of Seller except as specified in this Section 1.4. Without
limiting the generality of the foregoing, Buyer shall not assume, and Seller
shall continue to bear sole responsibility for, any and all actions, causes of
actions and claims to recover under any one or more of Sections 544 through 550
and 553 of the United States Bankruptcy Code or under any corresponding
provision of state law (collectively, “Avoidance Actions”).

2. REPRESENTATIONS AND WARRANTIES BY SELLER

          Seller represents and warrants to Buyer as follows:

- 4 -



--------------------------------------------------------------------------------



 



     2.1. Organization and Standing

          Seller and Astral are duly organized, validly existing and in good
standing under the laws of their respective states of organization and are duly
qualified to do business and are in good standing in the State of South
Carolina. Neither the nature of the business conducted by either Seller or
Astral, nor the character of the properties owned, leased or otherwise held by
them makes any such qualification necessary in any other state, country,
territory or jurisdiction. Seller and Astral have the full and unrestricted
power and authority, corporate and otherwise, to own, lease and otherwise to
hold and operate the Assets, to carry on their respective businesses as now
conducted, and to enter into and perform the terms of this Agreement, the other
Seller Documents and the transactions contemplated hereby and thereby. Seller
has no subsidiaries. Except as set forth on Schedule 2.1, Seller has no equity
investment or other interest in, nor has Seller made any advance or loan to, any
corporation, association, partnership, joint venture or other entity.

     2.2. Authorization

          The execution, delivery and performance of this Agreement and of the
other Seller Documents, and the consummation of the transactions contemplated
hereby and thereby, have been duly and validly authorized by all necessary
action of Seller and Astral and by any other necessary corporate, shareholder or
partnership actions of Seller and Astral (none of which actions has been
modified or rescinded and all of which actions are in full force and effect).
This Agreement constitutes, and upon execution and delivery each other Seller
Document will constitute, a valid and binding agreement and obligation of
Seller, Astral and the Management Employees (collectively, the “Seller
Parties”), enforceable in accordance with its respective terms, except as the
same may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights or the exercise of judicial discretion
and the application of principles of equity. Except as specified in
Schedule 2.2, the execution, delivery and performance by Seller, Astral and the
Management Employees of this Agreement and of the other Seller Documents will
not require the consent, approval or authorization of any person, entity or
Governmental Authority.

     2.3. Litigation; Compliance with Law

          Except as disclosed on Schedule 2.3, there is no action, suit,
investigation, claim, arbitration or litigation pending or, to Seller’s
Knowledge, threatened against, affecting or involving either Seller, Astral, the
Assets, Seller’s business and operations, or the transactions contemplated by
this Agreement or any other Seller Document, at law or in equity, or before or
by any court, arbitrator or Governmental Authority that (i) would reasonably be
likely to have a Material Adverse Effect upon the Assets or Seller’s business
and operations or (ii) which may

- 5 -



--------------------------------------------------------------------------------



 



affect Seller’s ability to perform its obligations under this Agreement or any
other Seller Document. Seller is not operating under or subject to any order,
award, judgment, decree or injunction of any court, arbitrator or Governmental
Authority except for those listed in Schedule 2.3. No Governmental Authority has
at any time challenged, questioned, or commenced or given notice of intention to
commence any investigation relating to the legal right of Seller to conduct the
business and operations of Seller as now or heretofore conducted by Seller,
except as disclosed on Schedule 2.3. Seller has complied and is in compliance in
all material respects with all laws, ordinances, regulations, awards, orders,
judgments, decrees and injunctions applicable to Seller or the Assets, and to
Seller’s business and operations, including all federal, state and local laws,
ordinances, regulations and orders pertaining to employment or labor, safety,
health, environmental protection, zoning and other matters. Seller has obtained
and holds all permits, licenses and approvals (all of which are in full force
and effect) from all Governmental Authorities necessary in order to conduct its
business and operations as presently conducted and to own, use and maintain the
Assets, which permits, licenses and approvals are identified on Schedule 2.3.

     2.4. Financial Statements and Condition; Liabilities

          The audited financial statements and the notes thereto for the annual
periods ending December 31, 2001 and December 31, 2002, respectively, attached
as Schedule 2.4, and in each case, previously delivered to Buyer, have been
prepared in accordance with GAAP applied on a consistent basis throughout the
periods involved as compared to prior periods in all material respects, and
present fairly in all material respects the financial positions and results of
operations of Seller as of the dates and for the periods indicated, subject to
normal year-end adjustments with respect to the unaudited financial statements.

          Except as reflected in the financial statements as of December 31,
2002, including the notes thereto, there exist no liabilities of Seller relating
to the business conducted by it, contingent or absolute, matured or unmatured,
known or unknown that would be required to be reflected on such financial
statements in accordance with GAAP. Since December 31, 2002, neither Seller nor
Astral has made any contract, agreement or commitment or incurred any obligation
or liability (contingent or otherwise) relating to the Assets, other than any
Additional Agreements and other obligations and liabilities incurred in the
ordinary course of business to the extent permitted under Section 5.1 (as if
such section was in effect since December 31, 2002), nor has there been any
discharge or satisfaction of any obligation or liability owed by Seller, which
is not in the ordinary course of business or which is inconsistent with past
business practices. Since December 31, 2002, there has not occurred any loss or
material injury to the Assets as the result of any fire, accident, act of God or
the public enemy, or other casualty, or any material adverse change in the
Assets or in the condition (financial or otherwise) of the Assets or of the
business of Seller that individually or in the aggregate has had a

- 6 -



--------------------------------------------------------------------------------



 



Material Adverse Effect. Other than the Retained Receivables and Investments,
neither Seller nor Astral has engaged in any transaction that could reasonably
be expected to subject either or both of them to any Avoidance Actions.

     2.5. Assets; Consents

          (a) Schedule 2.5(a) contains a listing of all of the real, personal
and fixed assets, and property, both tangible and intangible, which are owned,
used or necessary for Seller’s business and operations as currently conducted,
except those assets not listed, the omission of which is not material to
Seller’s business.

          (b) Seller is the sole and exclusive legal and equitable owner of and
has good and marketable title to the Assets free and clear of any Encumbrances,
except for and subject only to (i) those Encumbrances that are enumerated on
Schedule 2.5(b)(i) (the “Permitted Encumbrances”), and (ii) those Encumbrances
set forth in Schedule 2.5(b)(ii), which shall be removed prior to or
contemporaneously with the Closing.

          (c) On the Closing Date, Buyer shall acquire good and marketable title
to, and all of Seller’s right, title and interest in, the Assets, free and clear
of all Encumbrances except for the Permitted Encumbrances. The Assets so
acquired at the Closing shall constitute all of the real, personal and fixed
assets and property, both tangible and intangible, which are owned or used for
the business and operations of Seller as currently conducted, except for
Excluded Assets, except those assets listed on Schedule 2.5(c), which are owned
or held out for use by Seller’s customers, and those Assets for which
authorizations have not been obtained.

          (d) To Seller’s Knowledge and except as disclosed on Schedule 2.5(d),
the Property and the Improvements are not subject to any covenant or other
restriction preventing or limiting Seller’s right to convey Seller’s right,
title and interest in the Property and the Improvements or to use the Property
and the Improvements for the various purposes for which the Property and the
Improvements are being used.

          (e) The accounts receivable (collectively, the “Accounts Receivable”
and individually an “Account Receivable”) shown on the financial statements as
of December 31, 2002, or thereafter acquired by Seller, excluding the Retained
Receivables and Investments, have been collected or can reasonably be expected
to be collected in amounts not less than the amounts thereof carried on the
books of Seller, without right of recourse, defense, deduction, counterclaim,
offset, or setoff on the part of the obligor, and the Accounts Receivable
reasonably can be expected to be collected within a reasonable time from the
date incurred, except to the extent of the allowance for doubtful accounts shown
on such balance sheets and except for the Retained Receivables and Investments.
A complete and accurate list,

- 7 -



--------------------------------------------------------------------------------



 



dated as of December 31, 2002, of all Accounts Receivable with respect to
Seller’s operations as of such date is attached hereto as Schedule 2.5(e).

     2.6. Zoning and Use

          To Seller’s Knowledge and except as may be disclosed in the Survey and
the Title Policy, no part of the Property or the Improvements is subject to any
building or use restrictions which restrict or prevent the present use of the
Property or the Improvements. To Seller’s Knowledge, the Property and the
Improvements are each properly and duly zoned for its current and intended
use(s), and there are no other rights, licenses or authorizations of any kind
necessary to its current or intended use(s). To Seller’s Knowledge, there are no
violations of any rule, regulation, code, resolution, ordinance, statute or law
of any government, governmental agency or insurance board of underwriters,
involving the use, maintenance, operation, or condition of the Property, or the
Assets, or any part thereof. There is no outstanding notice or order of any
governmental authority having jurisdiction over the Property or the Assets not
fully and duly complied with, affecting the use or operation of any part of the
Property or the Assets, or requiring, as of the date hereof or a specified date
in the future, any repairs or alterations or additions or improvements thereto.

     2.7. No Mechanic’s Liens

          Except as set forth in detail on Schedule 2.7, and except labor
performed and material furnished with respect to the 200,000 liter tanks being
built on behalf of Martek, no labor has been performed or material furnished for
the Property or the Improvements for which Seller has not heretofore fully paid,
or for which a mechanic’s or materialman’s lien or liens, or any other lien, to
Seller’s Knowledge, can be claimed by any person or entity. At or prior to the
Closing, Seller shall pay for all such work, including the work shown on
Schedule 2.7, in full.

     2.8. No Condemnation Proceedings; Roadways

          To Seller’s Knowledge, there are no condemnation or eminent domain
proceedings pending or contemplated against the Property or any part thereof and
Seller has not received notice, oral or written, of the desire of any public
authority or other entity to take or use the Property or any part thereof.
Seller has not received notice, oral or written, of any change or proposed
change in the route of any major street or road within one (1) mile of the
Property.

     2.9. Existing Financing

          The Property is subject to a Purchase Money Mortgage, Assignment of
Rents and Leases, Security Agreement and Fixture Filing (hereinafter referred to
as the “Mortgage”) in favor of Genencor International, Inc. dated April 27,
1994, as amended, securing the repayment of a promissory note (hereinafter
referred to as

- 8 -



--------------------------------------------------------------------------------



 



the “Note”), dated April 27, 1994, as amended, in the original principal amount
of $10 million dollars. No default exists under the Note or the Mortgage (Seller
having performed all obligations required to be performed by it thereunder), and
no event has occurred which with the lapse of time or the giving of notice, or
both, would constitute a default thereunder. No holder of the Note has asserted
any claim of default by Seller thereunder, nor has any such holder permitted any
moratorium or other postponement or forgiveness of principal or interest payable
thereunder.

     2.10. CSX Transportation, Inc. Agreements

          As of the date hereof, the Property benefits from certain licenses and
other agreements entered into between Seller (or Seller’s predecessor in
interest) and CSX Transportation, Inc. (“CSX”) (or CSX’s predecessor in
interest), which licenses and other agreements are listed on Schedule 2.10 (the
“CSX Agreements”). True and correct copies of all CSX Agreements affecting the
Property have been furnished by Seller to Buyer.

          Each of the CSX Agreements is in good standing, valid and in full
force and effect. To Seller’s Knowledge, CSX has no claim or basis for any claim
for reduction, deduction or set-off against Seller. CSX has not given Seller
oral or written notice of any intent to terminate the CSX Agreements. To
Seller’s Knowledge, no default exists under the CSX Agreements and, to Seller’s
Knowledge, no event has occurred which with the lapse of time or the giving of
notice, or both, would constitute a default thereunder.

     2.11. Oral Agreements

          No oral agreements, except as specifically set forth in detail on
Schedule 2.11, have been entered into with any person or entity relating to or
connected with the use or occupancy of the Property or the Improvements.

     2.12. Construction and Condition of Improvements

          To Seller’s Knowledge, the Improvements (including parking areas) and
all systems therein have been constructed in a good and workmanlike manner, are
adequate to the conduct of a fermentation facility of the type and quality of
the Property, subject to ordinary wear and tear. To Seller’s Knowledge, the
Improvements are structurally safe and sound without defects (latent or patent)
and are fit for the purposes for which they were designed and intended, subject
to ordinary wear and tear. To Seller’s Knowledge, all operating systems of the
Property (except the fire alarm system), including, without limitation, the air
conditioning system, the heating system, the humidifying system, the air
filtering system, the plumbing system, the electrical system, the gas system,
the antenna system and the sprinkling system, are now in good operating
condition and will be

- 9 -



--------------------------------------------------------------------------------



 



in good operating condition at the time of the Closing, subject to ordinary wear
and tear. The fire alarm system will be in good operating condition at the time
of the Closing, subject to ordinary wear and tear.

     2.13. Mechanical Warranties

          Except for those warranties relating to the 200,000 liter tanks being
built on behalf of Martek, Schedule 2.13 sets forth all warranties (including
warranties of labor and workmanship) of manufacturers, contractors, suppliers
and/or installers relating to the Assets or material, goods and equipment
installed in or upon the Property or the Improvements, in each case, having a
value exceeding $10,000. All such warranties are in full force and effect for
the periods indicated on Schedule 2.13, and except as set forth on
Schedule 2.13, are transferable to Buyer and will be in full force and effect
and transferable to Buyer at the Closing.

     2.14. Operating and Other Agreements

          Seller has furnished Buyer with a true and correct copy of each
agreement or other instrument having a material effect on the physical
operations of the Property or the Improvements as presently conducted, a true
and correct list of such agreements and instruments (other than Encumbrances,
the Note and the Mortgage) being set forth on Schedule 2.14.

     2.15. Utilities

          To Seller’s Knowledge, and except as may be disclosed by the
inspection(s) referred to in Section 5.2.8, usable sanitary and storm sewers,
water, and gas and electrical utilities (collectively, the “Utilities”), of
adequate capacity for the operation of the Property and the Improvements, are
installed in, and are duly connected to, the Property and the Improvements and
can be used without any charge except the normal and usual metered charges
imposed for such Utilities.

     2.16. Assessed Valuation and Real Estate Taxes

          The assessed valuation and real estate taxes as set forth in
Schedule 2.16 are the assessed valuation of the Property and the Improvements
and the taxes paid or payable for the fiscal year indicated in such schedule.
Except as otherwise set forth in Schedule 2.16, there are no additional taxes or
charges of any governmental agency paid or payable for the period indicated in
such schedule.

     2.17. Condition of Tangible Assets

          To Seller’s Knowledge, the Improvements and all other tangible Assets
are in good operating condition and repair, free of defects, latent or patent,
and are suitable, adequate and fit for the uses for which they are being used,
subject to

- 10 -



--------------------------------------------------------------------------------



 



ordinary wear and tear; and to Seller’s Knowledge and except as may be disclosed
by the inspection(s) referred to in Section 5.2.8, such Assets and the present
use thereof do not violate in any material respect any applicable licenses,
statutes, engineering standards, or building, fire, zoning, health and safety or
any other laws or regulations.

     2.18. Intellectual Property

           Schedule 2.18 contains a true, correct and complete listing of all
Intellectual Property owned or licensed by or registered in the name of Seller
and used or held for use in the business and operations of Seller, and included
among the Assets, and, except for those authorizations listed in Schedule 2.2,
no consent on the part of any person is necessary to validate the transfer to
Buyer of such Intellectual Property. Seller pays no royalty to anyone with
respect to the Intellectual Property. To Seller’s Knowledge, Seller owns or
possesses all rights to use all such Intellectual Property necessary to or
useful for the conduct of its business. Seller does not have any knowledge nor
has Seller received any notice to the effect that any service rendered by Seller
relating to its business may infringe on any Intellectual Property right or
other legally protectable right of another.

     2.19. Reports and Records

          All material returns, reports and statements relating to the business
of Seller or the Assets currently required to be filed by Seller with any
governmental instrumentality have been filed and complied with and are true,
correct and complete in all material respects. All such reports, returns and
statements shall continue to be filed on a current basis until the Closing Date,
and will be true, correct, and complete in all material respects. All logs and
business records relating to the business and operations of Seller have been
maintained in all material respects in accordance with good business practices
and are in the possession of Seller.

     2.20. Contracts

           Schedule 2.20 sets forth all of the contracts, agreements, leases,
commitments, arrangements and understandings (both written and oral) relating to
the Assets or to the business and operations thereof, other than (i) contracts
or commitments which do not require payments of more than Thirty Thousand
Dollars ($30,000) each or Two Hundred Thousand Dollars ($200,000) in the
aggregate, (ii) any contracts, agreements, licenses, commitments and
understandings not assumed by Buyer and (iii) Additional Agreements
(collectively, the “Scheduled Contracts”). Except as permitted by
Section 5.1.3., Seller has not entered into any agreement or understanding,
whether written or oral, which waives any of Seller’s rights under any Assumed
Contract. Seller has delivered true and complete copies of all Assumed Contracts
(and all amendments and modifications thereto) to Buyer

- 11 -



--------------------------------------------------------------------------------



 



prior to the execution of this Agreement, other than those purchase orders and
other customer orders entered into in the ordinary course of business, and those
confidentiality agreements listed in items 92 through 102 of Schedule 2.20. The
unperformed obligations ascertainable from the terms on the face of the Assumed
Contracts (and any amendments or modifications thereto) are the only existing
unperformed obligations thereunder. To Seller’s Knowledge, each Assumed Contract
is in full force and effect, and constitutes a valid and binding obligation of,
and is legally enforceable in accordance with its terms against, the parties
thereto, except as the same may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights or the
exercise of judicial discretion and the application of principles of equity.
Seller has complied with all of the provisions of the Assumed Contracts and is
not in default thereunder, and to Seller’s Knowledge, there has not occurred any
event which (whether with or without notice, lapse of time, or the happening or
occurrence of any other event) would constitute such a default. To Seller’s
Knowledge and except as indicated on Schedule 2.20, there has not been (i) any
failure of any party to any Assumed Contract to comply with the material
provisions thereof, (ii) any default by any party thereunder, (iii) any
threatened cancellation, revocation or limitation thereof, (iv) any outstanding
dispute thereunder, or (v) any basis for any claim of breach or default
thereunder.

     2.21. Conflicts

          Except as set forth in Schedule 2.21, the execution and delivery of
this Agreement and the other Seller Documents, the fulfillment of and the
compliance with the respective terms and provisions of each, and the
consummation of the transactions described in each, do not and will not (i)
conflict with, violate or require any consent, permit, authorization, approval,
waiver, notice or filing under any law, ordinance, regulation, order, award,
judgment, injunction or decree applicable to Seller or to the Assets, or (ii)
conflict with, violate, or result in a breach of, termination of, or constitute
a default under any of the terms, conditions or provisions of Seller’s limited
partnership agreement, Astral’s articles or certificate of incorporation or
bylaws, or any contract, agreement, mortgage, note, bond, indenture, lease,
commitment, arrangement or understanding to which Seller is a party or by which
Seller is bound or to which any of the Assets is subject, or (iii) result in the
acceleration of any indebtedness or in the creation of any Encumbrance upon the
Assets.

     2.22. Related Parties

          Neither Seller nor any partner, shareholder, officer or director of
either Seller or Astral has any interest whatsoever in any corporation, firm,
partnership or other business enterprise which has had any business transactions
with either Seller or Astral relating to the Assets.

- 12 -



--------------------------------------------------------------------------------



 



     2.23. Taxes

          Seller has filed all tax returns and forms required to be filed, and
has paid in full all taxes, estimated taxes, interest, penalties, assessments,
deficiencies, fees and other charges which have become due pursuant to such
returns or without returns or pursuant to any assessments received by Seller.
Such returns and forms are true and correct, and Seller is not required to pay
any other taxes except as shown on such returns. The amounts established as a
liability for income and other taxes on the balance sheets of Seller described
in Section 2.4 are sufficient for all accrued and unpaid taxes of Seller,
whether or not disputed, during or applicable to the periods ended on the dates
of such balance sheets and all years and periods prior thereto for which Seller
may be liable, and Seller will continue to make adequate provision for such
taxes on its books and records prior to the Closing Date. Seller is not a party
to any pending action or proceeding, and there is no action or proceeding
threatened by any Governmental Authorities against Seller, for assessment or
collection of taxes; and no unresolved claim for assessment or collection of
taxes has been asserted against Seller. There are no outstanding agreements or
waivers extending the statutory period of limitations applicable to any tax
return of Seller for any period.

     2.24. Employee Benefit Plans

          (a) Schedule 2.24(a) contains a list of all “employee benefit plans”
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”), and all other benefit plans, programs,
policies, practices, procedures, agreements and arrangements (the “Benefit
Plans”), which cover employees or former employees of Seller (the “Employees”).
Seller has delivered to Buyer true and complete copies of all Benefit Plans and
all trust instruments and insurance contracts forming a part thereof, and all
amendments thereto; current summary plan descriptions; where applicable, the
most current determination letter received from the Internal Revenue Service;
and where applicable, annual reports, financial statements and actuarial reports
for the last plan year, which fairly and accurately reflect the financial
condition of the plans. No Employee Plan is an employee stock ownership plan, a
defined benefit plan (as defined in Section 3(35) of ERISA), a “multiemployer
plan” (as defined in Section 3(37) of ERISA), or a voluntary employees’
beneficiary association (within the meaning of Section 501(c)(9) of the Code).

          (b) All Benefit Plans are in all material respects in compliance with
ERISA, the Code, and all other applicable laws and have been administered in all
material respects in accordance with the terms of the Benefit Plans. Each
Benefit Plan which is an “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA (a “Pension Plan”) and which is intended to be qualified
under Section 401(a) of the Code is so qualified, has received a favorable
determination letter from the Internal Revenue Service, and Seller is not aware
of

- 13 -



--------------------------------------------------------------------------------



 



any circumstances that could result in revocation of any such favorable
determination letter. Neither Seller nor any ERISA Affiliate (as defined herein)
has contributed or ever been required to contribute to any multiemployer plan
(within the meaning of Section 3(37) of ERISA).

          (c) No liability under Subtitle C or D of Title IV of ERISA has been
incurred by Seller with respect to any ongoing, frozen or terminated Pension
Plan currently or formerly maintained by it or pension plan of any entity which
is or has been considered one employer with Seller under Section 4001 of ERISA
or Section 414 of the Code (an “ERISA Affiliate”).

          (d) All contributions required to be made or accrued as of
December 31, 2002, under the terms of any Benefit Plan for which Seller may have
liability have been timely made or have been reflected on the financial
statements for the twelve months ended on such date. Neither any Pension Plan
nor any other pension plan of Seller or any ERISA Affiliate has incurred an
“accumulated funding deficiency” (whether or not waived) within the meaning of
Section 412 of the Code or Section 302 of ERISA. Seller has not provided, nor is
Seller required to provide, security to any Pension Plan pursuant to Section
401(a)(29) of the Code.

          (e) Except as disclosed on Schedule 2.24(e), Seller has no obligations
for retiree health or life benefits for Employees under any Benefit Plan (a
“Retiree Obligation”), except as required by Part 6 of Title I of ERISA. Seller
has reserved the right pursuant to the applicable plan document to amend or
terminate any Retiree Obligation.

          (f) With respect to the Benefit Plans listed on Schedule 2.24(a),
there has occurred no “prohibited transaction,” as defined in Section 406 of
ERISA or Section 4975 of the Code, or breach of any duty under ERISA or other
applicable law (including, without limitation, any health care continuation
requirements or any other tax law requirements, or conditions to favorable tax
treatment, applicable to such plan), which could result, directly or indirectly,
in any material taxes, penalties or other liability to Seller. No litigation,
arbitration, or governmental administrative proceeding (or investigation) or
other proceeding (other than those relating to routine claims for benefits) is
pending or to Seller’s Knowledge threatened with respect to any such Benefit
Plan.

          (g) The Buyer shall be responsible for providing health and medical
coverage to the extent required under Section 4980B of the Code, Part 6 of Title
I of ERISA or any other applicable federal, state or local law or ordinance
(“COBRA Coverage”) to all Employees who are eligible for COBRA Coverage under
Seller’s health plan as of the Closing Date or who with respect to “qualifying
events” (as such term is defined under Sections 4980B(f)(3) of the Code or 603
of ERISA) or other triggering events described under the applicable federal,
state or local laws or ordinances occur as a result of the transactions
contemplated by this Agreement.

- 14 -



--------------------------------------------------------------------------------



 



          (h) Seller shall be responsible for any liability, monetary or
otherwise, under the WARN Act, with regard to Employees, arising prior to the
transactions contemplated by this Agreement.

     2.25. Environmental Matters

          (a) Except as otherwise disclosed on Schedule 2.25(a), Seller and
Astral have complied for the last three years and are in compliance with, and
the Property and all improvements thereon are in compliance with, all
Environmental Laws.

          (b) Except as otherwise disclosed on Schedule 2.25(b)(i), to Seller’s
Knowledge, neither Seller nor Astral has any liability, known or unknown,
contingent or absolute, under any Environmental Law, nor is Seller nor Astral
responsible for any such liability of any other person under any Environmental
Law, whether by contract, by operation of law or otherwise. Except as otherwise
disclosed on Schedule 2.25(b)(ii), to Seller’s Knowledge, there are no facts,
circumstances, or conditions existing, initiated or occurring prior to the
Closing Date, which reasonably could be expected to result in liability to
Seller under any Environmental Law. Except as otherwise disclosed on
Schedule 2.25(b)(iii), there are no pending, or to Seller’s Knowledge,
threatened Environmental Claims, Seller has not, directly or indirectly,
received any written notice of any Environmental Claim from any Governmental
Authority or any other person or entity which claim has not been fully and
finally resolved, and Seller knows of no fact(s) which might reasonably form the
basis for any such Environmental Claim.

          (c) Seller and Astral have been duly issued, and currently have and
will maintain through the Closing Date, all Environmental Permits necessary to
operate the Assets or business of Seller as currently operated. A true and
complete list of all such Environmental Permits, all of which are valid and in
full force and effect, is set forth on Schedule 2.25(c), and Seller has provided
Buyer with copies of all such Environmental Permits. Seller and Astral have
timely filed applications for all Environmental Permits. Seller shall cooperate
with Buyer to help Buyer arrange for the transfer or reissuance, as applicable,
of the Environmental Permits set forth on Schedule 2.25(c).

          (d) (i) Except as set forth on Schedule 2.25(d)(i), to Seller’s
Knowledge, the Property contains no underground improvements, including but not
limited to treatment or storage tanks, or underground piping associated with
such tanks, used currently or in the past for the management of Hazardous
Materials. (ii) Except as disclosed on Schedule 2.25(d)(ii), no portion of the
Property is or has been used as a dump or landfill or consists of or, to
Seller’s Knowledge, contains filled in land or wetlands. (iii) With respect to
any real property formerly owned, operated, or leased by Seller or Astral,
during the period of such ownership, operation or tenancy, and except as
disclosed on Schedule 2.25(d)(iii), no portion of

- 15 -



--------------------------------------------------------------------------------



 



such property was used as a dump or landfill, and Seller is not aware of any
such use at any time prior to its ownership, operation, or tenancy of such real
property. (iv) Except as disclosed on Schedule 2.25(d)(iv), to Seller’s
Knowledge neither PCBs, “toxic mold,” except for bacteria used or produced in
the ordinary course of Seller’s business, nor asbestos-containing materials are
present on or in the Property or the improvements thereon. (v) Except as
disclosed on Schedule 2.25(d)(v), there has been no Release of Hazardous
Materials at, on, under, or from the Property, nor was there such a Release at
any real property formerly owned, operated or leased by Seller during the period
of such ownership, operation, or tenancy, in any case such that Seller is or
could be liable for Remediation with respect to such Hazardous Materials.

          (e) Schedule 2.25(e) identifies all material environmental
assessments, reports, audits and other documents (collectively, the
“Environmental Reports”) in Seller’s possession or under its control that relate
to the Property, compliance with Environmental Laws, or any other real property
that Seller formerly owned, operated, or leased. Seller has furnished to Buyer
copies of the Environmental Reports listed under Category 1 on Schedule 2.25(e).
To Seller’s Knowledge, any information Seller has furnished, or will furnish, to
Buyer concerning the environmental conditions of the Property, prior uses of the
Property, and the operations of Seller related to compliance with Environmental
Laws is accurate and complete in all material respects.

          (f) Except as disclosed on Schedule 2.25(f), to Seller’s Knowledge, no
Property, and no property to which Hazardous Materials originating on or from
such properties or the businesses or Assets of Seller has been sent for
treatment or disposal, is listed or proposed to be listed on the National
Priorities List or CERCLIS or on any other governmental database or list of
properties that may or do require Remediation under Environmental Laws.

          (g) No Encumbrance in favor of any person relating to or in connection
with any Environmental Claim has been filed or has attached to the Property.

          (h) To Seller’s Knowledge, no authorization, notification, recording,
filing, consent, waiting period, Remediation, or approval is required under any
Environmental Law in order to consummate the transaction contemplated hereby,
except as relates to the transfer or reissuance, as applicable, of the
Environmental Permits.

          (i) Except as disclosed on Schedule 2.25(i), to Seller’s Knowledge, no
proposed or final regulation published pursuant to Environmental Laws and no
Environmental Permit for which Seller has or should have applied, could
reasonably be expected to result in a capital expenditure in excess of Fifty
Thousand Dollars ($50,000).

- 16 -



--------------------------------------------------------------------------------



 



     2.26. Labor Relations

          There are no strikes or work stoppages and, to Seller’s Knowledge,
there are no grievance proceedings, union organization efforts, or other
controversies pending or threatened between Seller and any of its employees or
agents or any union or collective bargaining unit. Seller has complied and is in
compliance in all material respects with all laws and regulations relating to
the employment of labor, including, without limitation, provisions relating to
wages, hours, collective bargaining, occupational safety and health, equal
employment opportunity, and the withholding of income taxes and social security
contributions, except to the extent the failure of which individually or in the
aggregate would not be reasonably likely to have a material effect on Seller’s
business. Except as set forth in Schedule 2.26 hereto, there are no collective
bargaining agreements, employment agreements between Seller and any of its
employees, or professional service contracts, not terminable at will relating to
the business and operations of Seller. Except as provided for in
Section 2.24(g), the consummation of the transactions contemplated hereby will
not cause Buyer to incur or suffer any liability relating to, or obligation to
pay, severance, termination, or other payments to any person or entity. Except
as set forth in Schedule 2.26 hereto, no employee of Seller has any contractual
right to continued employment by Seller following consummation of the
transactions contemplated by this Agreement. Schedule 2.26 sets forth an
accurate and complete list of all employees of Seller as of July 1, 2003 (the
“Current Employees”), and their respective positions with Seller and the rate of
compensation (including salary, bonuses and commissions) of each Current
Employee (the “Employee List”).

     2.27. Insurance

           Schedule 2.27 contains a list and brief description of all policies
of title, property, fire, hazard, casualty, liability, life, workmen’s
compensation, and other forms of insurance of any kind relating to the Assets or
the business and operations of Seller. All such policies: (i) are in full force
and effect; (ii) are sufficient for compliance by Seller with all requirements
of law and of all agreements to which Seller is a party; (iii) to Seller’s
Knowledge, are valid, outstanding, and enforceable policies; and (iv) insure
against risks of the kind customarily insured against and in amounts customarily
carried by corporations similarly situated and provide adequate insurance
coverage for the Assets.

     2.28. Investment Intent

          Except as contemplated by Section 1.2(d), each of Seller, Astral and
each Management Employee is acquiring the New Shares to be issued at Closing for
its own account, and none of Seller, Astral or any Management Employee is
acquiring the New Shares with the view to, or for resale in connection with, any
transaction that would be in violation of the Act.

- 17 -



--------------------------------------------------------------------------------



 



     2.29. Experience

          Seller represents as follows: (i) it has specific knowledge and
experience in financial and business matters such that it is capable of
evaluating the merits and risks of its purchase of the New Shares; (ii) it is an
“accredited investor” within the meaning of Rule 501 under the Act; and (iii) it
understands and is able to evaluate the New Shares and is able to bear any
economic risks associated with such investment (including, without limitation,
the necessity of holding the securities as may be required by Section 4,
inasmuch as the New Shares to be issued at Closing will not have been registered
under the Act or any state securities laws at the time of the Closing).

     2.30. Disclosure

          (a) All facts of material importance to the Assets, to Seller and to
the businesses of Seller and Astral have been fully and truthfully disclosed to
Buyer in this Agreement. No representation or warranty by Seller in, and no
document, statement, certificate, schedule or exhibit to be furnished or
delivered to Buyer pursuant to, this Agreement or any other Seller Document
contains or will contain any untrue or misleading statement of a material fact
or omits or will omit any fact necessary to make the statements contained herein
or therein, in light of the circumstances under which made, not materially
misleading.

          (b) Buyer’s investigation of the financial and operating data, Assets,
Property and other information with respect to the businesses and Assets of
Seller shall in no way affect the obligations of Seller and Astral and each
Management Employee with respect to the agreements, representations, warranties,
covenants and indemnification provisions set forth in this Agreement.

3. REPRESENTATIONS AND WARRANTIES BY BUYER

          Buyer represents, warrants and covenants to Seller as follows:

     3.1. Organization and Standing

          Buyer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and by the Closing Date will be
duly qualified to do business as a foreign corporation in South Carolina. Buyer
has all the requisite corporate power and corporate authority to enter into and
perform the terms of this Agreement and the other Buyer Documents and to carry
out the transactions contemplated hereby and thereby.

     3.2. Authorization

          The execution, delivery and performance of this Agreement and of the
other Buyer Documents, and the consummation of the transactions contemplated

- 18 -



--------------------------------------------------------------------------------



 



hereby and thereby, have been duly and validly authorized by all necessary
actions of Buyer and, if Buyer is a subsidiary of Martek, of Martek (none of
which actions has been modified or rescinded and all of which actions are in
full force and effect). This Agreement constitutes, and upon execution and
delivery each such other Buyer Document will constitute, a valid and binding
agreement and obligation of Buyer, enforceable in accordance with its respective
terms. Except as disclosed on Schedule 3.2, the execution, delivery and
performance by Buyer of this Agreement and the other Buyer Documents will not
require the consent, approval or authorization of any person, entity or
Governmental Authority.

     3.3. Capitalization

          The authorized capital of Martek consists of 105,000,000 shares of
capital stock, (i) of which 100,000,000 shares are designated common stock, par
value $.10 per share (“Common Stock”), of which 26,753,475 shares of Common
Stock were outstanding and were duly authorized, validly issued, fully paid and
nonassessable on April 30, 2003, and (ii) of which 5,000,000 shares are
designated preferred stock, par value $.01 per share, none of which were
outstanding on April 30, 2003 or are outstanding on the date hereof. Martek has
no other classes of stock authorized or outstanding. As of April 30, 2003, there
were 436,470 shares of Common Stock reserved for issuance under Martek’s Stock
Option Plans. As of April 30, 2003, options and warrants to purchase 4,565,767
and 231,299 shares of Common Stock, respectively, were outstanding, and when
such options and warrants are exercised and the prescribed exercise price paid,
the shares of Common Stock issued with respect to such options and warrants will
be duly authorized, validly issued, fully paid and nonassessable. Except as set
forth above and granted pursuant to the Rights Agreement between Martek and
Registrar and Transfer Company, dated January 24, 1996, as amended November 5,
1998 (the “Rights Agreement”), there are no existing options, warrants, calls,
commitments or rights of any character to purchase or otherwise acquire from
Martek shares of capital stock of any class, no outstanding securities of Martek
that are convertible into shares of capital stock of Martek of any class, and no
options, warrants or rights to purchase from Martek any such convertible
securities. Martek has no outstanding contractual or other obligation to
repurchase, redeem or otherwise acquire any outstanding shares of its capital
stock. The issued and outstanding shares of Common Stock have not been issued in
violation of any preemptive or other rights of any person, whether arising by
statute, under the Certificate of Incorporation or bylaws of Martek or in any
other manner known to Martek. No person or entity is entitled to any preemptive
or similar right with respect to the issuance of any capital stock of Martek.

     3.4. Martek Reports; Financial Statements

          Martek has delivered to Seller each registration statement, report,
proxy statement or information statement prepared by it since October 31, 2002,

- 19 -



--------------------------------------------------------------------------------



 



including (a) Martek’s Annual Report on Form 10-K for the year ended October 31,
2002; (b) Martek’s Quarterly Report on Form 10-Q for the quarterly periods ended
January 31, 2003 and April 30, 2003; and (c) Martek’s definitive Proxy Statement
for its 2003 Annual Meeting of Stockholders, each in the form (including
exhibits, annexes and any amendments thereto) filed with the SEC (collectively,
including any such reports filed subsequent to the date hereof, the “Martek
Reports”). As of their respective dates, the Martek Reports complied, and any
Martek Reports filed with the SEC subsequent to the date hereof will comply, in
all material respects with the requirements of the Act or the Exchange Act, as
applicable, and the rules and regulations of the SEC. As of their respective
filing and/or effective dates, the Martek Reports did not, and any Martek
Reports filed with the SEC subsequent to the date hereof will not, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements made therein, in the light
of the circumstances under which they were made, not misleading. Each of the
consolidated balance sheets included in or incorporated by reference into the
Martek Reports (including the related notes and schedules) fairly presents, or
will fairly present, in all material respects, the consolidated financial
position of Martek as of its date and each of the consolidated statements of
income and of cash flows included in or incorporated by reference into the
Martek Reports (including any related notes and schedules) fairly presents, or
will fairly present, in all material respects, the consolidated results of
operations, and consolidated cash flows, as the case may be, of Martek for the
periods set forth therein (subject, in the case of unaudited statements, to
notes and normal year-end audit adjustments), in each case in accordance with
GAAP consistently applied during the periods involved, except as may be noted
therein.

     3.5. Absence of Certain Changes

          Except as disclosed in the Martek Reports filed with the SEC prior to
the date of this Agreement, Martek and its subsidiaries have conducted its
business in the ordinary course consistent with past practice since April 30,
2003, and there has not been:

          (a) any event, occurrence or development which, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect on Martek;

          (b) any (i) acquisition or disposition of any material assets or
business of Martek or any of its subsidiaries or (ii) modification, amendment,
assignment, termination or relinquishment by Martek or any of its subsidiaries
of any contract, license or other right that, individually or in the aggregate,
would be reasonably likely to have a Material Adverse Effect on Martek;

          (c) any loss or termination of, or a material adverse change in the
relationship with, (i) any customer that accounted for more than five percent
(5%) of

- 20 -



--------------------------------------------------------------------------------



 



Martek’s revenues in the year ended October 31, 2002, or is, as of the date
hereof, expected to account for more than five percent (5%) of Martek’s revenues
for the year ended October 31, 2003 or (ii) any material supplier; or

          (d) any material delay or postponement, outside the ordinary course of
business, in the payment of accounts payable and other liabilities.

     3.6. Litigation; Compliance with Law

          Except as set forth on Schedule 3.6, there is no action, suit,
investigation, claim, arbitration or litigation pending or, to Martek’s
Knowledge, threatened against or involving Martek, at law or in equity, or
before or by any court, arbitrator or governmental authority, that would
reasonably be likely to result in a Martek Material Adverse Effect, and Martek
is not operating under or subject to any order, judgment, decree or injunction
of any court, arbitrator or Governmental Authority that would reasonably be
likely to result in a Martek Material Adverse Effect. To Martek’s Knowledge,
Martek has complied and is in compliance with all laws, ordinances, regulations,
awards, orders, judgments, decrees and injunctions applicable to Martek,
including all federal, state and local laws, except where the failure to comply
would not be reasonably likely to have a Martek Material Adverse Effect.

     3.7. Issuance and Delivery of New Shares

          The New Shares have been duly authorized and, when issued, delivered
and paid for in the manner set forth in this Agreement, will be validly issued,
fully paid and nonassessable, free and clear of all Encumbrances. No preemptive
rights or other rights to subscribe for or purchase exist with respect to the
issuance and sale of the New Shares pursuant to this Agreement.

     3.8. Form S-3 Eligibility; Rule 144

          Martek meets the requirements for use of Form S-3 for registration of
the resale of the Initial Shares as contemplated herein. For purposes of
Rule 144 under the Act, Martek acknowledges and agrees that the holding period
for the New Shares will begin on the Closing Date.

     3.9. Disclosure

          All facts of material importance to the acquisition by Seller of the
New Shares hereunder have been fully and truthfully disclosed to Seller in this
Agreement. No representation or warranty by Martek in, and no document,
statement, certificate, schedule or exhibit to be furnished or delivered to
Seller pursuant to, this Agreement or any other Buyer Document contains or will
contain any untrue or misleading statement of a material fact or omits or will
omit any fact

- 21 -



--------------------------------------------------------------------------------



 



necessary to make the statements contained herein or therein, in light of the
circumstances under which made, not materially misleading.

4. REGISTRATION EXPENSES AND PROCEDURES

     4.1. Registration Expenses and Procedures

          The Buyer shall:

          (a) no later than ten (10) days following the Closing Date, prepare
and file with the SEC a Registration Statement on Form S-3 or such other form as
may be appropriate (the “Registration Statement”) under Rule 415 under the Act
relating to the resale by Seller of the Initial Shares issued to Seller at
Closing from time to time on the NASDAQ National Market or the facilities of any
national securities exchange or over-the-counter market on which Martek’s common
stock is then traded or in privately-negotiated transactions;

          (b) use its commercially reasonable efforts to cause the staff of the
SEC to grant acceleration of the effective date of each Registration Statement
as soon as reasonably possible after the Registration Statement is filed by
Martek and promptly notify Seller of the declaration of effectiveness and will
also promptly notify Seller of any stop orders issued by the SEC;

          (c) prepare and file with the SEC such amendments and supplements to
the Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Registration Statement effective until the earlier
of (i) two years after the Closing Date and (ii) the date on which all Initial
Shares may be resold by Seller without registration by reason of Rule 144(k)
under the Act or any other successor rule of similar effect;

          (d) furnish to Seller with respect to the Initial Shares registered
under the Registration Statement such number of copies of prospectuses and such
other documents as Seller may reasonably request, in order to facilitate the
public sale or other disposition of all or any of the Initial Shares by Seller;

          (e) file documents required of Martek for normal blue sky clearance in
states specified in writing by Seller and keep such qualification or
registration in effect for so long as the Registration Statement is in effect;

          (f) notify Seller at any time (i) when a prospectus or any prospectus
supplement or post-effective amendment with respect to the Registration
Statement is proposed to be filed; (ii) when the Registration Statement has
become effective; (iii) of any request by the SEC for amendments or supplements
to the Registration Statement or related prospectus or for additional
information; (iv) of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceeding
for that purpose; (v) of the receipt by

- 22 -



--------------------------------------------------------------------------------



 



Martek of any notification with respect to the suspension of the qualification
or exemption from qualification of any Initial Shares for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose;

          (g) provide a transfer agent and registrar for all Initial Shares
covered by the Registration Statement not later than the effective date of the
Registration Statement;

          (h) bear all expenses in connection with the procedures in paragraphs
(a) through (l) of this Section 4.1 and the registration of the Initial Shares
pursuant to the Registration Statement, other than fees and expenses, if any, of
counsel or other advisers to Seller or underwriting discounts, brokerage fees
and commissions incurred by Seller.

          (i) cause the Registration Statement to comply as to form in all
material respects with the requirements of Form S-3 and include all financial
statements required to be filed therewith;

          (j) cause the New Shares to be listed on the NASDAQ National Market or
such principal securities exchange(s), or over-the-counter market as the shares
of Martek are then traded;

          (k) promptly notify Seller of the existence of any fact of which
Martek becomes aware that results in the Registration Statement, the prospectus
related thereto or any document incorporated therein by reference containing an
untrue statement of a material fact or omitting to state a material fact
required to be stated therein or necessary to make any statement therein not
misleading, and promptly prepare and furnish to Seller a reasonable number of
copies of a prospectus supplemented or amended so that, as thereafter delivered
to Seller, such prospectus shall not include any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein in the light of the circumstances under which
they were made not misleading; provided, however, that Seller agrees that, upon
receipt of any such notice from Martek or notice from Martek of the existence of
any state of facts (such as a pending major corporate transaction) that would
make the existence of an affirmative disclosure obligation by Martek seriously
detrimental to Martek, Seller shall immediately discontinue disposition of the
Initial Shares until Seller receives copies of the supplemented or amended
prospectus, or until it is advised in writing by Martek that the use of the
prospectus may be resumed, and has received copies of any additional or
supplemental filings which are incorporated by reference in the prospectus,
which period shall not exceed 60 consecutive days in any one instance or 120
calendar days in any twelve-month period, and, if so directed by Martek, Seller
will deliver to Martek all copies, other than permanent file copies then in such
Seller’s possession, of the prospectus covering the Initial Shares current at
the time of receipt of such notice. In the event Martek shall give any such
notice, the time

- 23 -



--------------------------------------------------------------------------------



 



periods during which the Registration Statement shall be maintained effective
shall be extended by the number of days during the period from and including the
date of the giving of such notice to and including the date when Seller either
receives the copies of the supplemented or amended prospectus or is advised in
writing by Martek that the use of the prospectus may be resumed; and

          (l) take all such other commercially reasonable actions as are
necessary in order to expedite or facilitate the disposition of the Initial
Shares in the manner contemplated hereby.

     4.2. New Share Indemnification

          For the purpose of this Section 4.2: (i) the term “Seller Affiliate”
shall mean any person who controls, or is controlled by or under common control
with any Seller Party within the meaning of Section 15 of the Act or Section 20
of the Exchange Act; and (ii) the term “Registration Statement” shall include
any final prospectus, exhibit, supplement or amendment included in or relating
to the Registration Statements referred to in Section 4.1.

          (a) Martek agrees to indemnify and hold harmless Seller Parties and
each Seller Affiliate and each Management Employee (collectively, the “Seller
Indemnified Parties”), against any losses, claims, damages, liabilities or
expenses, joint or several, to which Seller Indemnified Parties may become
subject, under the Act, the Exchange Act, or any other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of Martek, which shall not be unreasonably withheld), insofar as such
losses, claims, damages, liabilities or expenses (or actions in respect thereof
as contemplated below) (i) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the Registration
Statement, as amended at the time of effectiveness of the Registration
Statement, including any information deemed to be a part thereof as of the time
of effectiveness pursuant to paragraph (b) of Rule 430A, or pursuant to
Rule 434, of the Rules and Regulations, or the prospectus, in the form first
filed with the SEC pursuant to Rule 424(b) of the Regulations, or filed as part
of the Registration Statement at the time of effectiveness if no Rule 424(b)
filing is required (the “Prospectus”), or any amendment or supplement thereto,
or arise out of or are based upon the omission or alleged omission to state in
any of them a material fact required to be stated therein or necessary to make
the statements in the Registration Statement or any amendment or supplement
thereto not misleading or in the Prospectus or any amendment or supplement
thereto not misleading in light of the circumstances under which they were made,
(ii) arise out of or are based on any violation or alleged violation by Martek
of any federal or state law, rule or regulation, or any common law, applicable
to Martek and relating to action required of or inaction by Martek in connection
with any such registration, or (iii) arise out of or are based in whole or in
part on any inaccuracy in the

- 24 -



--------------------------------------------------------------------------------



 



representations and warranties of Martek contained in this Agreement, or any
failure of Martek to perform its obligations hereunder, and will reimburse the
Seller Indemnified Parties for any legal and other expenses as such expenses are
reasonably incurred by the Seller Indemnified Parties in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that Martek will not be
liable in any such case to the Seller Indemnified Parties to the extent that any
such loss, claim, damage, liability or expense arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in the Registration Statement, the Prospectus or any amendment or
supplement thereto in reliance upon and in conformity with written information
furnished to Martek by Seller or any Seller Indemnified Parties expressly for
use therein.

          (b) Promptly after receipt by any Seller Indemnified Party under this
Section 4.2 of notice of the threat or commencement of any action, the Seller
Indemnified Party will, if a claim in respect thereof is to be made against
Martek under this Section 4.2, promptly notify Martek in writing thereof; but
the omission so to notify Martek will not relieve it from any liability which it
may have to the Seller Indemnified Party for contribution or otherwise under the
indemnity agreement contained in this Section 4.2 except to the extent that
Martek incurs damages as a direct result of such failure. In case any such
action is brought against a Seller Indemnified Party and such Seller Indemnified
Party seeks or intends to seek indemnity from Martek, Martek will be entitled to
participate in, and, to the extent that it may wish, jointly with all other
indemnifying parties similarly notified, to assume the defense thereof with
counsel reasonably satisfactory to such Seller Indemnified Party; provided,
however, if the defendants in any such action include both the Seller
Indemnified Party and Martek and the Seller Indemnified Party shall have
reasonably concluded, based upon the advice of counsel, that there may be a
conflict between the positions of Martek and the Seller Indemnified Party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other Seller Indemnified Parties that are different from
or additional to those available to Martek, the Seller Indemnified Party or
parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Seller Indemnified Party or parties. Upon receipt of notice from Martek to
such Seller Indemnified Party of its election so to assume the defense of such
action and approval by the Seller Indemnified Party of counsel, which approval
shall not be unreasonably withheld or delayed, Martek will not be liable to such
Seller Indemnified Party under this Section 4.2 for any legal or other expenses
subsequently incurred by such Seller Indemnified Party in connection with the
defense thereof unless (i) the Seller Indemnified Party shall have employed such
counsel in connection with the assumption of legal defenses in accordance with
the proviso to the preceding sentence (it being understood, however, that Martek
shall not be liable for the expenses of more than one separate counsel
representing the Seller Indemnified Parties who are parties to such action, plus
one local counsel per

- 25 -



--------------------------------------------------------------------------------



 



jurisdiction, if appropriate) or (ii) the Seller Indemnified Party shall not
have employed counsel reasonably satisfactory to the Seller Indemnified Party to
represent the Seller Indemnified Party within a reasonable time after notice of
commencement of action, in each of which cases the reasonable fees and expenses
of counsel shall be at the expense of Martek.

          (c) If the indemnification provided for in this Section 4.2 is
required by its terms but is for any reason held to be unavailable to or
otherwise insufficient to hold harmless a Seller Indemnified Party under
paragraphs (a) or (b) of this Section 4.2 in respect to any losses, claims,
damages, liabilities or expenses referred to herein, then Martek shall
contribute to the amount paid or payable by such Seller Indemnified Party as a
result of any losses, claims, damages, liabilities or expenses referred to
herein (i) in such proportion as is appropriate to reflect the relative fault of
Martek, on the one hand, and the Seller Indemnified Party, on the other hand.
The relative fault shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact, the omission
or alleged omission to state a material fact, the violation or alleged violation
of law, or the inaccuracy in the representations and warranties relate to
information supplied by Martek or the Seller Indemnified Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement, omission or representation and warranty. If the
allocation provided in the second preceding sentence is not permitted by
applicable law, then Martek shall contribute to the amount paid or payable by
the Seller Indemnified Party in such proportion as is appropriate to reflect not
only such relative faults but also the relative benefits of Martek and the
Seller Indemnified Party as well as any other relevant equitable considerations.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this Section 4.2(c) were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the preceding sentences of this
Section 4.2(c). The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in paragraph (b) of this
Section 4.2, any legal or other fees or expenses reasonably incurred by such
party in connection with investigating or defending any action or claim. The
provisions set forth in paragraph (b) of this Section 4.2 with respect to the
notice of the threat or commencement of any threat or action shall apply if a
claim for contribution is to be made under this paragraph (c); provided,
however, that no additional notice shall be required with respect to any threat
or action for which notice has been given under paragraph (b) for purposes of
indemnification pursuant to this Section 4.2. Martek and the Seller Indemnified
Parties agree that it would not be just and equitable if contribution pursuant
to this Section 4.2 were determined solely by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in this paragraph. No person guilty of fraudulent
misrepresentation (within the meaning of

- 26 -



--------------------------------------------------------------------------------



 



Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation.

     4.3 Rule 144

          Martek will take all such actions as may be reasonably required such
that Rule 144 (or similar rule or regulation hereafter adopted) will be
available in connection with any sale of the New Shares by Seller Parties.

5. COVENANTS AND AGREEMENTS OF SELLER

          Seller covenants and agrees with Buyer as follows:

     5.1. Negative Covenants

          Pending and prior to the Closing, Seller will not, and will cause the
other Seller Parties not to, without the prior written approval of Buyer, do or
agree to do any of the following:

          5.1.1. Dispositions; Mergers

          Sell, assign, lease or otherwise transfer or dispose of any of the
Assets; or merge or consolidate with or into any other entity; provided,
however, that Seller may sell, assign, lease or otherwise transfer or dispose of
any asset expended in the ordinary course of business, consistent with Seller’s
past business practices and with customary practices in the contract tolling
industry.

          5.1.2. Accounting Principles and Practices

          Change or modify any of Seller’s accounting principles or practices or
any method of applying such principles or practices.

          5.1.3. Additional Agreements and Additional Liabilities

          Without prior notice to, and consultation with, Buyer, materially
modify or amend any material Assumed Contract or enter into any other contracts,
leases, commitments, understandings, licenses, or other agreements pertaining to
or affecting the business or operations of Seller (collectively, “Additional
Agreements”) or incur any obligation or liability (contingent or absolute)
pertaining to or affecting the business or operations of Seller, in excess of
Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate (collectively,
“Additional Liabilities”), provided, however, that the final decision on whether
or not to incur such additional obligation or liability shall be in Seller’s
sole discretion.

- 27 -



--------------------------------------------------------------------------------



 



          5.1.4. Breaches; Employment Contracts

          Do or omit to do any act (or permit such action or omission) outside
of the ordinary course of business which will cause a material breach of any
Assumed Contract; or enter into or become subject to any employment, labor or
union contract, any professional service contract not terminable at will, or any
bonus, pension, insurance, profit sharing, incentive, deferred compensation,
severance pay, retirement, hospitalization, employee benefit, or other similar
plan, except in the ordinary course of business; or increase the compensation
payable or to become payable to any employee, except in the ordinary course of
business, or pay or arrange to pay any bonus payment to any employee, except
(i) as already scheduled as of the date of this Agreement and listed on
Schedule 5.1.4 and (ii) the “Service Bonus” in an aggregate amount not to exceed
$500,000.

          5.1.5. Actions Affecting Contracts

          Take any action outside the ordinary course of business which may
jeopardize the validity or enforceability of or rights under any Assumed
Contract, or which may diminish the value thereof, or which may prevent the
satisfaction or fulfillment of a condition precedent hereunder.

          5.1.6. Accounts

          Accelerate the collection of accounts receivable, or decelerate the
payment of accounts payable, except in order to conform with Seller’s past
business practices.

          5.1.7. Representations, Warranties and Covenants

          Take any action or fail to take any action outside the ordinary course
of business that would cause any of the representations, warranties or covenants
contained herein to be untrue, incorrect or incapable of being performed or
satisfied on the Closing Date.

          5.1.8. Employees

          Take any action outside the ordinary course of business at any time to
prevent or to discourage any Current Employee from remaining employed in
connection with the business and operations of Seller prior to the Closing Date
or take any action at any time to prevent or discourage any Current Employee
from becoming an employee of Buyer following the Closing Date.

          5.1.9. Modification of CSX Agreements

          Modify or terminate any of the CSX Agreements without the prior
written consent of Buyer.

- 28 -



--------------------------------------------------------------------------------



 



          5.1.10. New Leases

          Enter into any new leases or tenancies with respect to the Property or
any personal property without the prior written consent of the Buyer, which
consent shall not be unreasonably withheld. Unless, within ten (10) days after
receipt by Buyer of a copy of a proposed new lease or tenancy, Buyer shall
notify Seller in writing of an objection thereto, Buyer shall be deemed to have
consented thereto.

          5.1.11. Exclusivity

          Initiate, solicit, negotiate with respect to or otherwise facilitate
any proposal or offer with respect to a business combination, acquisition or
similar transaction involving Seller or any subsidiary, or any purchase of any
of the Assets, or authorize any person to do so on Seller’s behalf.

     5.2. Affirmative Covenants

          Pending and prior to the Closing Date, Seller will:

          5.2.1. Preserve Existence

          Preserve Seller’s corporate existence, use commercially reasonable
efforts to preserve Seller’s business organization intact, use commercially
reasonable efforts to preserve for Buyer Seller’s relationships with suppliers,
customers, employees and others having business relations with it, and keep all
Assets in their present condition, ordinary wear and tear excepted.

          5.2.2. Normal Operations

          Subject to the terms and conditions of this Agreement (including,
without limitation, Section 5.1), (i) carry on the businesses and activities of
Seller in the ordinary course of business, (ii) pay or otherwise satisfy all
obligations (cash and barter) of Seller as they come due and payable;
(iii) maintain all Assets in customary repair, order and condition in the
ordinary course of business; (iv) maintain Seller’s books of account, records,
and files in substantially the same manner as heretofore; and (v) pay the full
salary of and any and all other compensation due to each Current Employee
through the Closing Date.

          5.2.3. Taxes

          Pay or discharge prior to delinquency all tax liabilities and
obligations, including without limitation those for federal, state or local
income, property, unemployment, withholding, sales, transfer, stamp,
documentary, use and other taxes, except for those taxes that Seller contests in
good faith; provided, however,

- 29 -



--------------------------------------------------------------------------------



 



that Seller agrees to notify Buyer of its intention to contest any tax liability
or obligation prior to delinquency.

          5.2.4. Partnership and Corporate Action

          Take all partnership and corporate action (including, without
limitation, all shareholder action) under the law of any state having
jurisdiction over Seller and Astral necessary to effectuate the transactions
contemplated by this Agreement and by the other Seller Documents.

          5.2.5. Transfer Tax; Bulk Sales

          Take all necessary action to provide for the payment of all applicable
state sales, transfer or use taxes, and to comply with all applicable bulk
transfer and similar laws in connection with the transactions contemplated by
this Agreement and the other Seller Documents.

          5.2.6. Access

          Upon reasonable prior notice, give to Buyer and Buyer’s authorized
representatives reasonable access, during normal business hours and at
reasonable times, to Seller’s properties, books, records, contracts,
commitments, facilities, premises, and equipment and to Seller’s respective
directors, officers, employees, agents and representatives (including, without
limitation, the independent accountants of Seller). In addition, Buyer may, upon
Seller’s consent, contact creditors, vendors, customers, suppliers,
manufacturers and others with whom Seller does business in connection with the
business and operations of Seller.

          5.2.7. Other Information

          Provide to Buyer copies of (i) all of the Environmental Reports listed
under Category 2 in Schedule 2.25(e) and (ii) all such other information and
copies of documents concerning Seller, the operation of Seller, the Assets, and
Seller’s customers and suppliers, as Buyer may reasonably request.

          5.2.8. Engineering Inspections

          Prior to the Closing, upon reasonable prior notice, permit Buyer and
Buyer’s consulting engineers and other representatives, agents, employees and
independent contractors, at Buyer’s expense, to conduct engineering and other
tests and inspections of the Assets, in each case, that are reasonable and
during normal business hours and at reasonable times.

- 30 -



--------------------------------------------------------------------------------



 



          5.2.9. Insurance

          Maintain in full force and effect all of Seller’s existing casualty,
liability, and other insurance through the day following the Closing Date in
amounts not less than those in effect on the date hereof, and, use commercially
reasonable efforts, in cooperation with Buyer, to obtain insurance (including,
without limitation, general, environmental, products and fiduciary liability
insurance policies) for tail coverage, or its equivalent, which policies shall
name Buyer and Martek as additional insureds. The cost of such coverage will be
shared equally by Seller and Buyer; provided, however, that Seller’s portion of
the total aggregate cost shall not exceed Fifty Thousand Dollars ($50,000).

          5.2.10. Financial Statements; Adjustments

          (a) Provide Buyer with unaudited monthly statements of assets and
liabilities of Seller, and statements of revenues and expenses reflecting the
results of business and operations of Seller for June 2003 and for each month
thereafter, within thirty (30) days after the end of each such month.

          (b) Each and every financial statement prepared for each month
commencing with June 2003 and until the Closing, will be prepared by Seller in
accordance with GAAP applied on a consistent basis throughout the periods
involved and as compared with prior periods, and, subject to year-end
adjustments, will be true, correct and complete in all material respects, and
will present fairly in all material respects the financial positions and results
of operations of Seller as of the dates and for the periods indicated.

          (c) Accept and make any adjustments to the financial statements that
are requested by Buyer following its review of the compliance of the financial
statements with GAAP, provided that such adjustments are acceptable to Seller’s
independent accountants.

          5.2.11. Consents and Permits

          Use commercially reasonable efforts to obtain all third party
consents, authorizations and approvals required to assign to Buyer the Assumed
Contracts and cooperate with Buyer to arrange for transference or reissuance, as
applicable, of all permits, licenses and approvals listed on Schedule 2.3.

          5.2.12. CSX Estoppels

          Use commercially reasonable efforts to deliver to Buyer a written
certification from CSX, to the following effect: (a) that the CSX Agreements are
in full force and effect; (b) that, to CSX’s Knowledge, there are no uncured
defaults by Seller; and (c) that the payments currently being paid by Seller are
the payments that are due and payable.

- 31 -



--------------------------------------------------------------------------------



 



          5.2.13. Environmental Liens

          If, as the result of any facts, circumstances or conditions initiated,
existing or occurring prior to the Closing Date, an Encumbrance is placed on any
part of the Property pursuant to any Environmental Law or in connection with any
Environmental Claim, then Seller shall promptly (and, in any event, prior to the
earlier to occur of the thirtieth day after the date on which the Representative
is first given notice of such lien or the date on which a Governmental Authority
first takes action to cause any part of the Property to be sold pursuant to or
in connection with the lien) either (i) pay the Claim and remove the lien from
the Property, or (ii) with Buyer’s consent, furnish to Buyer a bond or other
security satisfactory to Buyer sufficient to discharge in full the Claim from
which the Encumbrance arises.

          5.2.14. 401(k) Retirement Plan

          At least one (1) day prior to the Closing Date, adopt resolutions and
take such actions as are necessary to terminate its 401(k) retirement plan;
provided, however, that, such termination shall be accomplished in compliance
with all applicable laws.

          5.2.15. Payment of Accrued Vacation

          Pay to all employees of Seller all of the employee’s accrued, but
unused, vacation and sick leave as of the Closing Date. Such payment of unused
leave shall be made by Seller to the employees within ten (10) business days
after the Closing Date.

     5.3. Confidentiality

          Seller shall maintain strict confidentiality with respect to all
documents and information furnished to Seller, Astral or the Management
Employees by or on behalf of Buyer in accordance with the terms of the
Confidentiality Agreement.

     5.4. Employment Taxes

          To the extent permissible under applicable laws, (i) Buyer shall
qualify for and function as a successor employer and utilize the alternative
procedure under Internal Revenue Service Revenue Procedure 96-60 with respect to
the employees of Seller hired by Buyer for purposes of the Federal Insurance
Contributions Act, as codified at 26 U.S.C. Sections. 3101-3128, the Federal
Unemployment Tax Act, as codified at 26 U.S.C. Sections. 3101-3311, and (ii) to
the extent that Buyer elects, it shall be treated as a successor employer under
any applicable state unemployment

- 32 -



--------------------------------------------------------------------------------



 



compensation laws. Seller agrees to provide Buyer with such wage, tax, and other
information as may be required for the foregoing purposes.

     5.5. Employees

          Effective upon the Closing, Seller shall release each employee from
any obligation to Seller, but Seller shall retain any obligation it may have to
each employee with respect to their employment with Seller up to and including
the Closing Date, including without limitation with respect to employment,
vacation, training or educational benefits, severance pay or other termination
benefits, and shall indemnify Buyer in accordance with Section 11.2 for any
claim with respect thereto by any employee.

     5.6. Removal of Materials

          Except for the materials and other items set forth on Schedule 5.6,
which materials and other items Seller agrees to remove from the Property prior
to Closing, at Seller’s sole cost and expense and in accordance with all
applicable laws, remove from the Property, as soon as possible after prior
written notice from Buyer, but in no event later than thirty (30) days after
Closing, any building materials or other items located in or around the Property
as of the Closing Date which constitute Hazardous Waste (as defined under RCRA)
and for which there is a Release or threat of Release, , at Seller’s cost and
expense and in accordance with all applicable laws.

6.     COVENANTS AND AGREEMENTS OF BUYER

          Martek and Buyer covenant and agree with Seller as follows:

     6.1. Confidentiality

          Maintain strict confidentiality with respect to all documents and
information furnished to Buyer by or on behalf of Seller, excluding those
documents and information included among the Assets after the Closing, in
accordance with the terms of the Confidentiality Agreement.

     6.2. Corporate Action

          Prior to the Closing, take all corporate action under the law of its
respective state of incorporation necessary to effectuate the transactions
contemplated by this Agreement and the other Buyer Documents.

     6.3. Employment of Employees

          Upon review by Martek and Buyer to ascertain a record of satisfactory
performance, offer employment to the Current Employees on the same general

- 33 -



--------------------------------------------------------------------------------



 



terms and conditions by which the Current Employees are employed by Seller and,
each of whom, upon accepting employment with Buyer, shall be eligible to
participate in Martek’s standard benefits package, including Martek’s 401(k)
plan. In addition, each Current Employee accepting employment with Buyer shall
receive Martek stock option grants in such amounts and on such terms as are
customary for Martek employees of similar position, experience and salary.

     6.4. Employment of Management Employees

          Martek and each Management Employee covenant and agree to negotiate in
good faith to establish mutually acceptable salaries and employment terms, which
shall include a mutually acceptable salary adjustment, for each Management
Employee. Each Management Employee accepting such employment shall (i) be
entitled to the same benefits offered to the Current Employees in Section 6.3,
(ii) receive stock options to purchase 25,000 shares of Martek common stock,
which options shall have an exercise price equal to the closing price for Martek
common stock on the Closing Date and which shall vest in equal annual
installments over a three-year period based on continued employment with Martek,
and have a ten-year (10-year) term subject to earlier termination in the event
of the termination of the Management Employee’s employment with Martek, (iii) be
eligible to participate in Martek’s bonus program, and (iv) be eligible to
participate in annual Martek stock option grants.

     6.5. Access

          From the date hereof until the Closing, allow the Management
Employees, upon reasonable notice to Buyer, reasonable access to the facilities
and personnel of Martek, on terms and conditions reasonably acceptable to
Martek, and to permit the Management Employees to make such inspections as they
may reasonably require.

     6.6. Martek’s 401(k) Plan

          Martek shall take such actions as are necessary to insure that
Martek’s 401(k) plan will accept qualified rollover contributions from Seller’s
401(k) plan, as well as the transfer or replacement of outstanding loans
relating to employees who accept employment with Buyer.

     6.7 Conditions to Close

          Use commercially reasonable efforts to satisfy those conditions set
forth in Sections 7.5, 7.6 and 7.8.

- 34 -



--------------------------------------------------------------------------------



 



7.     CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE

          The obligations of Buyer to purchase the Assets and to proceed with
the Closing are subject to the satisfaction (or waiver in writing by Buyer) at
or prior to the Closing of each of the following conditions:

     7.1. Representations and Covenants

          The representations and warranties of Seller made in this Agreement or
in any other Seller Document shall have been true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date as though such representations and warranties were made on and
as of the Closing Date; and Seller, Astral and the Management Employees shall
have performed and complied in all material respects with all covenants and
agreements required by this Agreement or any other Seller Document to be
performed or complied with by them prior to the Closing.

     7.2. Consents

          Seller shall have obtained prior to the Closing Date all consents,
authorizations and approvals listed on Schedule 7.2 (the “Material Consents”).

     7.3. Delivery of Documents

          Seller shall have delivered to Buyer all agreements, instruments and
documents required to be delivered by Seller to Buyer pursuant to Section 9.2.

     7.4. Financial Statements

          Seller shall have provided Buyer with the financial statements
referred to in Section 5.2.10 hereof.

     7.5. Title Insurance

          Buyer shall secure a Title Commitment, in form and substance
satisfactory to Buyer, naming Buyer as the proposed insured for an owners’
policy of title insurance (the “Title Policy”), on American Land Title
Association standard form of owners’ marketability policy (ALTA Form B-1970).

     7.6. Current Survey

          Buyer shall have prepared a current, as-built survey of the Property
and the Retained Real Property (the “Survey”) in form and substance satisfactory
to Buyer in its sole discretion, certified and dated as of a date subsequent to
the date hereof, duly prepared and certified by a registered land surveyor duly
licensed in the State of South Carolina selected by Buyer.

- 35 -



--------------------------------------------------------------------------------



 



     7.7. Legal Proceedings

          No action or proceeding by or before any Governmental Authority shall
have been instituted or threatened (and not subsequently dismissed, settled or
otherwise terminated) which might restrain, prohibit or invalidate the
transactions contemplated by this Agreement or any other Seller Document or
prevent, limit, restrict or impair the ownership, use, operation or enjoyment of
the Assets by Buyer, other than an action or proceeding instituted or threatened
by Buyer.

     7.8. Genencor International, Inc. Note

          Buyer and Genencor International, Inc. shall have renegotiated the
Note and Mortgage on terms acceptable to Martek and Seller.

     7.9. Satisfactory Resolution of Liabilities

          Buyer shall be satisfied, in its sole discretion, with the resolution
of the Excluded Liabilities.

     7.10. Employment Arrangements

          Buyer shall have entered into employment arrangements satisfactory to
Martek, to be effective on the Closing Date, with at least 80 Current Employees
and each Management Employee, including, a proprietary information, inventions
and non-solicitation agreement, in the form attached hereto as Exhibit D.

     7.11. Absence of Material Change

          Neither the business nor the Assets shall have suffered a material
adverse change since the date of this Agreement, and there shall have been no
changes since the date of this Agreement in the business, operations, prospects,
condition (financial or otherwise), properties, assets or liabilities of Seller
or of the Assets (regardless of whether or not such events or changes are
consistent with the representations and warranties given herein by Seller),
except changes contemplated by this Agreement and changes in the ordinary course
of business which are not (either individually or in the aggregate) materially
adverse.

     7.12. Termination of Seller’s Retiree Health Insurance Plan

          Seller shall have provided Martek with evidence that it has taken all
such actions as are necessary to terminate the provisions of the health
insurance plan relating to retiree health care.

     7.13. Failure of Condition

          If Buyer is unable to secure and be satisfied with the Title Policy or
the Survey, or the transfer or reissuance of any permit, license or approval
listed on

- 36 -



--------------------------------------------------------------------------------



 



Schedule 2.3, or the certificates and permits in accordance with
Section 2.25(c), or if the results of any inspection or testing contemplated
pursuant to Section 5.2.8 are unacceptable to Buyer, or if the results of
Buyer’s review of any of the documents provided pursuant to Section 5.2.7(i) are
unacceptable to Buyer, or if any of said covenants, agreements, statements,
undertakings, representations or warranties as described in Section 2 and
Section 5 shall not be so true and correct in all material respects, or shall
not have been so fulfilled in all material respects as of the Closing, or if the
Closing shall not occur by the close of business on the last date therefor as
specified in Section 12, or if Seller shall fail or be unable to deliver to
Buyer the documents referred to in Section 9.2, or if any other condition set
forth in this Section 7 to be satisfied by Seller at or prior to the Closing
shall not have been satisfied, then in any such event Buyer shall have the right
to give to Seller written notice of a failure of condition and to thereby
terminate this Agreement and Buyer shall be released and discharged from any
further obligations to Seller, and this Agreement shall become null and void;
provided, however, that notwithstanding the foregoing right, Buyer shall be
entitled to maintain an action for breach of this Agreement, damages, specific
performance or any other relief whatsoever, as described in Section 14 of this
Agreement.

     7.14. Additional Agreements and Additional Liabilities

          If Seller shall have entered into any Additional Agreement or incurred
any Additional Liability without prior notice to and consultation with Buyer as
provided in Section 5.1.3, or subsequent to Buyer’s written objection to such
Additional Agreement or Additional Liability, which objection shall be provided
within five days after receiving written notice from Seller of Seller’s decision
to enter into any Additional Agreement or incur any Additional Liability, Buyer
shall be satisfied, in its sole discretion, with its assumption of such
Additional Agreement or Additional Liability.

8.     CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE

          The obligations of Seller to sell, transfer, convey and deliver the
Assets and to proceed with the Closing are subject to the satisfaction (or
waiver in writing by Seller) at or prior to the Closing of each of the following
conditions:

     8.1. Representations and Covenants

          The representations and warranties of Buyer made in this Agreement or
in any other Buyer Document shall have been true and correct in all material
respects when made, and shall be true and correct in all material respects on
the Closing Date as though such representations and warranties were made on and
as of the Closing Date; and Buyer shall have performed and complied in all
material respects with all covenants and agreements required to be performed or
complied with by Buyer prior to the Closing.

- 37 -



--------------------------------------------------------------------------------



 



     8.2 Consents

          Seller shall have obtained all Material Consents, and Buyer shall have
assumed all Additional Agreements and Additional Liabilities.

     8.3. Delivery by Buyer

          Buyer shall have delivered to Seller the Purchase Price and all
agreements, instruments and documents required to be delivered by Buyer to
Seller pursuant to Section 9.3.

     8.4. Legal Proceedings

          No action or proceeding by or before any Governmental Authority shall
have been instituted or threatened (and not subsequently dismissed, settled, or
otherwise terminated) that might restrain, prohibit, or invalidate the
transactions contemplated by this Agreement, other than an action or proceeding
instituted or threatened by Seller.

     8.5. Grant of Stock Options

          The compensation committee of Martek’s Board of Directors shall have
approved the grant of the stock options to the Management Employees as provided
in Section 6.4.

     8.6. Failure of Condition

          If any of said covenants, agreements, statements, undertakings,
representations or warranties as described in Sections 3, 4 and 6 shall not be
so true and correct in all material respects, or shall not have been so
fulfilled in all material respects, as of the Closing, or if the Closing shall
not occur by the close of business on the last date therefor as specified in
Section 12, or if Buyer shall fail or be unable to deliver to Seller the
documents referred to in Section 9.3, or if any other condition set forth in
this Section 8 to be satisfied by Buyer at or prior to Closing shall not have
been satisfied, then in any such event Seller shall have the right to terminate
this Agreement, and Seller shall be released and discharged from any further
obligations to Buyer, and this Agreement shall become null and void; provided,
however, that notwithstanding the foregoing right, Seller shall be entitled to
maintain an action for breach of this Agreement, damages, specific performance
or any other relief whatsoever, as described in Section 14 of this Agreement.

- 38 -



--------------------------------------------------------------------------------



 



9.     THE CLOSING

     9.1. Closing

          The Closing hereunder shall be held within ten (10) business days
following the first date on which all of the conditions set forth in Sections 7
and 8 have been satisfied or waived by Seller, Buyer or Martek, as appropriate
(the “Closing Date”). The Closing shall be held at 10:00 a.m. local time at the
offices of Hogan & Hartson L.L.P. in Baltimore, Maryland or at such other time
and place as the parties may agree.

     9.2. Delivery by Seller

          At or before the Closing, Seller shall deliver to Buyer the following
(unless waived in writing by Buyer); provided that the items listed in
Sections 9.2.4 and 9.2.5 shall be deemed “delivered” and satisfied by Seller
having made such items available to Buyer at the Property:

          9.2.1. Warranty Deed

          A Special Warranty Deed, dated the Closing Date, in the form of the
annexed Exhibit F, in recordable form duly executed by Seller and conveying to
Buyer good, fee simple, marketable title to the Property with the legal
description provided in the Title Commitment.

          9.2.2. Bill of Sale (Personalty)

          A bill of sale, dated the Closing Date, in the form of the annexed
Exhibit A, duly executed by Seller.

          9.2.3. Assignment of CSX Agreements

          An Assignment of CSX Agreements, dated the Closing Date, in a form to
be agreed upon among CSX, Buyer and Seller.

          9.2.4. Books and Records

          All books and records pertaining to the operation of the Assets.

          9.2.5. Original Documents

          If Seller has same in its possession or has access thereto, the
originals or true and correct copies of all agreements and documents affecting
the Property or the Assets, such as, by way of example only, surveys,
blueprints, drawings, plans and specifications, maintenance contracts, service
agreements, equipment warranties, garbage removal contracts and security
contracts, ad valorem tax records, utility bills for prior periods, any
certificates of occupancy, nonresidential

- 39 -



--------------------------------------------------------------------------------



 



use permits and inspection, and invoices and bills for tenant work and other
improvements on the Property within the past twelve (12) months.

          9.2.6. Opinion of Seller’s Counsel

          An opinion of counsel to Seller, in form and substance acceptable to
counsel for Buyer, to the effect that:

               (i) Seller is a limited partnership that has been duly organized
and is validly existing and in good standing under the laws of the State of
Georgia and is duly qualified to do business and is in good standing as a
foreign limited partnership in the State of South Carolina.

               (ii) Seller has the partnership power and authority to enter into
and perform this Agreement and all other agreements delivered in connection
herewith or in connection with the Closing, and the execution, delivery and
performance of this Agreement and of all such other agreements have been duly
authorized by all requisite partnership action.

               (iii) This Agreement and all other agreements delivered in
connection herewith or in connection with the Closing have been duly executed
and delivered by Seller and are valid and binding agreements of Seller as if
such Agreements were governed by the laws of the State of North Carolina.

               (iv) The execution and delivery of this Agreement and of all
other agreements delivered in connection herewith or with the Closing, the
performance by Seller of their terms, and the execution and delivery of all
documents required in connection with the Closing will not conflict with or
result in a violation of the partnership agreement of Seller or any Scheduled
Contract set forth on Schedule 9.2.6(iv) or any order, writ, judgment or decree
known to such counsel to which Seller is a party or to which Seller, the
Property or the Assets is subject.

               (v) To counsel’s knowledge, there is no action, suit, claim,
arbitration, proceeding or investigation pending or threatened against any of
Sellers, the Property or the Assets, or any part thereof, which might result in
any material, adverse change pertaining to the Property or the Assets, or the
operation thereof, or which questions the validity of this Agreement or any
action taken in, under or in connection with any of the provisions of this
Agreement.

               (vi) The courts of the State of South Carolina and any federal
court sitting in South Carolina and applying existing South Carolina law should
give effect to the governing law provision contained in the Agreement and,
accordingly, would apply the laws of the State of Maryland (other than its
conflict-of-laws principles) to the Agreement.

- 40 -



--------------------------------------------------------------------------------



 



          9.2.7. Foreign Person Affidavit

          A sworn statement of Seller made under oath and under penalties of
perjury that Seller is not a “Foreign Person” and containing such information as
shall be required by Code Section 1445(b)(2) and the regulations issued
thereunder. In the event that Seller is a “foreign person” (as defined in Code
Section 1445(f)(3) and the regulations issued thereunder) or in the event that
Seller fails or refuses to deliver the Non-Foreign Affidavit required above, or
in the event that Buyer receives notice from any Seller-transferor’s agent or
Buyer-transferee’s agent (each as defined in Code Section 1445(d) and the
regulations issued thereunder) that, or Buyer has actual knowledge that, such
affidavit is false, Buyer shall deduct and withhold from the purchase price a
tax equal to ten percent (10%) of the purchase price, as required by Code
Section 1445. In the event of any such withholding, Seller’s obligation to
deliver title hereunder shall not be excused or otherwise affected, Buyer shall
remit such amount to and file the required form with the Internal Revenue
Service, and Seller in the event of any claimed over-withholding shall be
limited solely to an action against the Internal Revenue Service for refund and
hereby waives any right of action against Buyer on account of such withholding.
If Buyer receives prior to settlement an original of a “qualifying statement” as
defined in Code Section 1445(b)(4), the amount of tax withheld shall be reduced
by any reduction permitted by such qualifying statement.

          9.2.8. Consents

          Originals of all Material Consents and the other consents, to the
extent obtained, listed on Schedule 2.2.

          9.2.9. Certificate Concerning Amendments and Additional Agreements

          A certificate of Seller describing all amendments or modifications to
any Assumed Contract and all Additional Agreements and Additional Liabilities
made, entered into or incurred between the date hereof and the Closing Date, and
certifying that each amendment or modification and/or each such Additional
Agreement or Additional Liability, as the case may be, were entered into in
accordance with Section 5.1.

          9.2.10. UCC Report

          A report dated not more than twenty (20) days prior to the Closing
Date of the appropriate filing offices in the jurisdictions specified in
Schedule 9.2.10 evidencing no financing statements, tax liens, mechanic’s,
materialmen’s or other statutory liens on file with respect to the Assets (other
than financing statements evidencing lease filings), or if such report evidences
that financing statements, tax liens, mechanic’s, materialmen’s or other
statutory liens are on file with respect to any of the Assets, a termination
statement or other appropriate document signed by

- 41 -



--------------------------------------------------------------------------------



 



a secured party or lienholder evidencing the release or termination of such
financing statement or such lien and, if applicable, a pay-off letter from such
secured party or lienholder.

          9.2.11. Certified Resolutions

          A certificate of the Secretary of each of Seller and Astral:
(i) attaching their respective organizational documents, (ii) attaching
resolutions of the partners or board of directors, as the case may be, in
connection with the authorization and approval of the execution, delivery and
performance by Seller of this Agreement and Seller Documents; and (iii) setting
forth the incumbency of the officer or officers of Seller or Astral, as the case
may be, who have executed and delivered this Agreement and each other Seller
Document, including therein a signature specimen of each such officer or
officers.

          9.2.12. Officers’ Certificates

                    (i) Certificates of Seller and Astral signed by the
President and the Secretary of each certifying that the representations and
warranties of Seller made herein and in the other Seller Documents were true and
correct in all material respects as of the date of this Agreement and are true
and correct in all material respects as of the Closing Date, and that Seller has
performed and complied in all material respects with all covenants and
agreements required to be performed or complied with by Seller on or prior to
the Closing; and

                    (ii) A certificate signed by the Secretaries of Seller and
Astral as to the incumbency of the officers of Seller executing this Agreement
or any of the other Seller Documents on behalf of Seller.

          9.2.13. Seller’s IRS Form 8594

          Internal Revenue Service Form 8594 completed by Seller in connection
with the acquisition of the Assets by Buyer.

          9.2.14. Expense Payment

          A check or checks, or evidences of payment, with respect to the
expenses payable by Seller as described in Section 17.

          9.2.15. Keys

          A set of all Keys to the Improvements.

- 42 -



--------------------------------------------------------------------------------



 



          9.2.16. Title Company Documents

          (a) Evidence reasonably satisfactory to the Title Company respecting
the due organization of Seller and the due authorization and execution by Seller
of this Agreement and the documents required to be delivered hereunder;

          (b) a mechanic’s lien, gap and possession affidavit in such form as
may be required by the Title Company in order to delete the standard mechanic’s
lien, gap and parties in possession exception; and

          (c) any other document or instruments as may be reasonably requested
by Seller or the Title Company to effectuate the transactions contemplated by
this Agreement and to induce the Title Company to insure title to the Property
and the Improvements.

          9.2.17. Agreements and Instruments

          The following agreements and instruments:

          (a) the Assignment of Receivables;

          (b) the Post-Closing Escrow Agreement;

          (c) the Special Warranty Deed;

          (d) the Assignment of Contracts;

          (e) the Assignment of Licenses;

          (f) the Bill of Sale;

          (g) the Assumption Agreement;

          (h) the proprietary rights, inventions and non-solicitation agreements
as required under Section 7.10;

          (i) the written certification from CSX as required under
Section 5.2.12; and

          (i) such other certificates, opinions, instruments or documents as
Buyer may reasonably request in order to effect and document the transactions
contemplated hereby.

          9.2.18. Proof of Insurance

          Proof that the tail insurance policy for products liability required
pursuant to Section 5.2.9 has been obtained.

- 43 -



--------------------------------------------------------------------------------



 



          9.2.19 Easement and Shared Facilities Agreement.

          The Amended and Restated Easement and Shared Facilities Agreement with
CBT Enterprises, LLC (“CBT”) providing for certain shared facilities and
easements with CBT, in form and substance satisfactory to Buyer in its sole
discretion.

          9.2.20 Access Easement Agreement

          The Access Easement Agreement with CBT providing certain access
easements to the Property, in form and substance satisfactory to Buyer in its
sole discretion.

          9.2.21 Additional Environmental Reports

          Copies of the Environmental Reports listed under Category 2 on
Schedule 2.25(e).

          9.2.22 Disposal or Treatment of Hazardous Materials

          A listing of all off-site locations where Seller has arranged, by
contract, agreement, or otherwise for the transportation, disposal or treatment
of Hazardous Materials such that it is or could be liable for Remediation of
such location pursuant to Environmental Laws.

     9.3. Delivery by Buyer.

          At or before the Closing, Buyer shall deliver to Seller the following
(unless waived in writing by Seller):

          9.3.1. Purchase Price Payment

          The Purchase Price in the amount and manner set forth in Section 1.

          9.3.2. Agreements and Instruments

          The following agreements and instruments:

          (a) the Assumption Agreement;

          (b) the Post-Closing Escrow Agreement;

          (c) the Assignment of Receivables;

          (d) the employment agreements referred to in Section 6.4 for those
Management Employees accepting employment with Buyer;

- 44 -



--------------------------------------------------------------------------------



 



          (e) evidence that all obligations and liabilities under the Note and
Mortgage and the other long-term debt of Seller have been assumed or paid off by
Buyer and that Seller and its affiliates have been released in full from the
same;

          (f) a resale certificate for the purchased inventory;

          (g) such other certificates, opinions, instruments or documents as
Seller may reasonably request in order to effect and document the transactions
contemplated hereby.

          (h) an agreement, in form and substance satisfactory to the Management
Employees, granting the Management Employees access to certain portions of the
Property for recreational purposes.

          9.3.3. Certified Resolutions

          Copies of the resolutions of the directors of Buyer and Martek,
certified as being correct and complete and then in full force and effect,
authorizing the execution, delivery and performance of this Agreement and of the
other Buyer Documents, and the consummation of the transactions contemplated
hereby and thereby.

          9.3.4. Officers’ Certificate

          A certificate of Buyer signed by the President and the Secretary of
Buyer certifying that the representations and warranties of Buyer made herein
were true and correct in all material respects as of the date of this Agreement
and are true and correct in all material respects as of the Closing Date, and
that Buyer has performed and complied in all material respects with all
covenants and agreements required to be performed or complied with by Buyer
prior to the Closing.

          9.3.5. Opinion of Buyer’s Counsel

          An opinion of counsel to Buyer to the effect that:

          (a) Buyer is a corporation that has been duly organized and is validly
existing and in good standing under the laws of the State of Delaware.

          (b) Buyer and Martek have the corporate power and authority to enter
into and perform this Agreement and all other agreements delivered in connection
herewith or in connection with the Closing, and the execution, delivery and
performance of this Agreement and of all such other agreements have been duly
authorized by all requisite corporate action.

- 45 -



--------------------------------------------------------------------------------



 



          (c) This Agreement and all other agreements delivered in connection
herewith or in connection with the Closing have been duly executed and delivered
by Buyer and are valid and binding agreements of Buyer.

          (d) The execution and delivery of this Agreement and of all other
agreements delivered in connection herewith or with the Closing, the performance
by Buyer of their terms, and the execution and delivery of all documents
required in connection with the Closing will not conflict with or result in a
violation of Buyer’s Certificate of Incorporation.

          (e) When issued in accordance with the provisions of the Agreement,
the New Shares will be validly issued, fully paid and non-assessable.

          9.3.6. Buyer’s IRS Form 8594

          Internal Revenue Service Form 8594 completed by Buyer in connection
with the acquisition of the Assets by Buyer.

10.     CONDEMNATION AND CASUALTY

     10.1. Procedure Upon Condemnation or Substantial Fire or Other Casualty

          If prior to the Closing, the Property is condemned in whole or in
part, or if the Improvements or Assets are damaged by fire or other casualty,
Buyer shall have the right, upon notice in writing to Seller, to terminate this
Agreement, and thereupon the parties shall be released and discharged from any
further obligations to each other, and this Agreement shall become null and
void.

     10.2. Risk of Loss

          Subject to the provisions of this Section 10, the risk of loss or
damage to the Property and the Assets shall remain with Seller until the
effectiveness of the Closing on the Closing Date.

11.     SURVIVAL; INDEMNIFICATION

     11.1. Survival of Seller’s Representations and Warranties

          (a) The indemnity obligations under Section 11.2 shall survive the
Closing Date for a period of two (2) years, and shall survive and shall be
unaffected by (and shall not be deemed waived by) any investigation, audit,
appraisal or inspection at any time made by or on behalf of Buyer.

          (b) All covenants of Seller that are to be performed in whole or in
part after the Closing Date shall survive the Closing Date, continue in effect
and expire in accordance with their respective terms.

- 46 -



--------------------------------------------------------------------------------



 



     11.2. Indemnification by Seller

          Subject to the conditions and provisions of Sections 11.5 and 11.7,
Seller agrees to indemnify, defend and hold harmless Buyer and/or Martek from,
against and with respect to any and all demands, claims, complaints, actions or
causes of action, suits, proceedings, investigations, arbitrations, assessments,
losses, damages, liabilities, costs and expenses (including, but not limited to,
interest, penalties and reasonable attorneys’ fees and disbursements) asserted
against, imposed upon or incurred by Buyer and/or Martek, directly or
indirectly, whether or not involving a third party claim, by reason of or
resulting from or in connection with (i) any liability or obligation of or claim
against Seller (whether absolute, accrued, contingent or otherwise and whether a
contractual, tax or any other type of liability or obligation or claim) not
expressly assumed by Buyer pursuant to Section 1.4, arising out of, relating to
or resulting from the business of Seller, or relating to or resulting from the
Assets during the period prior to the Closing Date, including without
limitation, any Environmental Claim; (ii) any misrepresentation or breach of the
representations and warranties of Seller contained in or made pursuant to this
Agreement or any other Seller Document; or (iii) any noncompliance by Seller,
Astral and the Management Employees with any covenants, agreements or
undertakings of Seller, Astral and the Management Employees contained in or made
pursuant to this Agreement or any other Seller Document.

     11.3. Survival of Buyer’s Representations

          (a) The representations and warranties made by Buyer in this Agreement
or pursuant hereto shall survive the Closing Date for a period of two (2) years,
and shall also survive and shall be unaffected by (and shall not be deemed
waived by) any investigation, audit, appraisal or inspection at any time made by
or on behalf of Seller.

          (b) All covenants of Buyer that are to be performed in whole or in
part after the Closing Date shall survive the Closing Date, continue in effect
and expire in accordance with their respective terms.

     11.4. Indemnification by Martek

          In addition to Martek’s indemnification obligations in Section 4.2 and
subject to the conditions and provisions of Sections 11.5 and 11.7, Martek
hereby agrees to indemnify, defend and hold harmless Seller, Astral and the
Management Employees from and against all demands, claims, actions or causes of
action, assessments, losses, damages, liabilities, costs and expenses,
including, but not limited to, interest, penalties and reasonable attorneys’
fees and disbursements, asserted against, imposed upon or incurred by Seller,
Astral or the Management Employees, directly or indirectly, whether or not
involving a third-party claim, by

- 47 -



--------------------------------------------------------------------------------



 



reason of or resulting from (i) any liability or obligation of or claims against
Seller (whether absolute, accrued, contingent or otherwise and whether
contractual, tax or any other type of liability or obligation or claim)
expressly assumed by Buyer pursuant to Section 1.4; (ii) any misrepresentation
or breach of the representations and warranties of Martek or Buyer, as the case
may be, contained in or made pursuant to this Agreement or any Buyer Document;
or (iii) any noncompliance by Martek or Buyer with any covenants, agreements or
undertakings of Buyer contained in or made pursuant to this Agreement or any
Buyer Document.

     11.5. Conditions of Indemnification

          (a) The party seeking indemnification (the “Indemnified Party”) must
give the other party or parties, as the case may be (the “Indemnifying Party”),
notice of any claim as to which recovery may be sought against the Indemnifying
Party because of the indemnities set forth in this Section 11 promptly after the
Indemnified Party receives notice thereof, provided that the failure to give
such notice shall not affect the rights of the Indemnified Party hereunder
except to the extent that the Indemnifying Party shall have suffered actual
damage by reason of such failure.

          (b) If such indemnity shall arise from the claim of a third party, the
Indemnifying Party shall have the right to undertake, by counsel or other
representatives of its own choosing, the defense of such claim at the
Indemnifying Party’s risk and expense.

          (c) In the event that the Indemnifying Party shall elect not to
undertake such defense as provided in (b) above, or within a reasonable time
after notice of any such claim of a third party from the Indemnified Party shall
fail to defend, the Indemnified Party (upon further written notice to the
Indemnifying Party) shall have the right to undertake the defense, compromise or
settlement of such claim, by counsel or other representatives of its own
choosing, on behalf of and for the account and risk of the Indemnifying Party
(subject to the right of the Indemnifying Party to assume defense of such claim
at any time prior to settlement, compromise or final determination thereof). In
such event, the Indemnifying Party shall pay to the Indemnified Party, in
addition to the other sums required to be paid hereunder, the costs and expenses
incurred by the Indemnified Party in connection with such defense, compromise or
settlement as and when such costs and expenses are so incurred.

          (d) Anything in this Section 11.5 to the contrary notwithstanding, if
there is a reasonable probability that a claim may materially and adversely
affect the Indemnified Party other than as a result of money damages or other
money payments, (i) the Indemnified Party shall have the right, at its own cost
and expense, to participate in the defense, compromise or settlement of the
claim, (ii) the Indemnifying Party shall not, without the Indemnified Party’s
written

- 48 -



--------------------------------------------------------------------------------



 



consent (such consent not to be unreasonably withheld), settle or compromise any
claim or consent to entry of any judgment which does not include as an
unconditional term thereof the giving by the claimant or the plaintiff to the
Indemnified Party of a release from all liability in respect of such claim in
form and substance satisfactory to the Indemnified Party, (iii) in the event
that the Indemnifying Party undertakes defense of any claim, the Indemnified
Party, by counsel or other representative of its own choosing and at its sole
cost and expense, shall have the right to consult with the Indemnifying Party
and its counsel or other representatives concerning such claim and the
Indemnifying Party and the Indemnified Party and their respective counsel or
other representatives shall cooperate with respect to such claim, and (iv) in
the event that the Indemnifying Party undertakes defense of any claim, the
Indemnifying Party shall have an obligation to keep the Indemnified Party
informed of the status of the defense of such claim and to furnish the
Indemnified Party with all documents, instruments and information that the
Indemnified Party shall reasonably request in connection therewith.

The indemnification obligations under this Section 11 shall survive the Closing
Date and, to the extent relating to any representation, warranty or covenant,
shall terminate on the expiration date of the representation, warranty or
covenant to which it relates.

     11.6. Post-Closing Escrow

          On the Closing Date, pursuant to the terms and conditions of the
Post-Closing Escrow Agreement, Buyer shall deposit the Milestone Shares in an
escrow account with the Post-Closing Escrow Agent for the purpose of (a)
satisfying any unascertained claim Buyer may have under this Section 11 after
the Closing Date and (b) holding the Milestone Shares pending the occurrence of
the conditions set forth in Section 1.2.

     11.7. Limitations on Indemnification

          (a) Seller shall not be required to indemnify Buyer and/or Martek
under Section 11.2 based on a breach of a representation or warranty until the
aggregate amount of all such losses exceeds $100,000, whereupon Seller shall be
required to indemnify Buyer and/or Martek in respect of such losses to the
extent (and only to the extent) that such losses exceed $100,000.

          (b) Seller’s liability for losses, damages or other liability under
Section 11.2 shall be limited to the Milestone Shares held in escrow pursuant to
the Post-Closing Escrow Agreement and any proceeds received from the insurance
referred to in Section 5.2.9; provided that each of Martek, Buyer and Seller
agrees that, to the extent reasonably possible, proceeds under the insurance
referred to in Section 5.2.9 shall be collected and applied with respect to
Seller’s liability for

- 49 -



--------------------------------------------------------------------------------



 



losses, damages or other liabilities under Section 11.2 before applying the
Milestone Shares so long as such proceeds are collected within sixty (60) days
after Buyer or Martek incurs such loss, damage or other liability.

          (c) Except for Buyer’s remedy of specific performance provided in
Section 14, this Section 11 shall provide the sole and exclusive remedy for any
and all losses, damages or other liability sustained or incurred by Buyer and/or
Martek or their successors or assigns resulting from or in connection with any
event described in Section 11.2.

          (d) Except for Seller’s remedy of specific performance as provided in
Section 14, this Section 11 shall provide the sole and exclusive remedy for any
and all losses, damages or other liability sustained or incurred by Seller,
Astral and the Management Employees or their successors or assigns resulting
from or in connection with any event described in Section 11.4.

          (e) The amount of any obligations and liabilities for which
indemnification is provided under this Section 11 shall be reduced by any
related recoveries to which the Indemnified Party receives under insurance
policies (including without limitation the insurance referred to in
Section 5.2.9) or other related payments received from third parties.

          (f) Notwithstanding anything to the contrary herein, the existence of
this Section 11 and of the rights and restrictions set forth herein do not limit
any (i) any type of statutory or common law remedy (i.e., any remedy not based
on any indemnity right provided in this Section 11) with respect to any knowing
(meaning actual knowledge) or intentional breach of the representations and
warranties or covenants contained in this Agreement or any Seller Document or
Buyer Document, as the case may be, or (ii) any equitable or legal remedies for
claims based on fraud.

12. TERMINATION

          If the Closing has not occurred on or before September 30, 2003, then
either Buyer or Seller may, upon written notice to the other parties hereto,
terminate this Agreement, provided, that the party seeking to terminate this
Agreement under this Section 12 shall not be in default under this Agreement.
Upon termination of this Agreement in accordance with this Section 12,
Section 7.13, Section 8.6 or Section 10.1, this Agreement shall be deemed null,
void, and of no further force and effect (except for Sections 5.3, 6.1, and 16,
which shall survive such termination).

13. ALLOCATION OF PURCHASE PRICE

          Seller and Buyer each represent, warrant, covenant, and agree with
each other that the Purchase Price shall be allocated among the Assets, as set
forth on Schedule 13, which allocation shall be updated as of the Closing Date.
Seller and

- 50 -



--------------------------------------------------------------------------------



 



Buyer agree (i) that any such allocation shall be consistent with the
requirements of Section 1060 of the Code and the regulations thereunder, and
(ii) that neither party will take a position on any income tax returns and
reports, before any Governmental Authority charged with the collection of any
such tax or in any judicial proceeding, that is in any manner inconsistent with
the terms of any such allocation without the consent of the other party.

14. REMEDIES

          (a) Each party hereto acknowledges that the Assets to be sold and
delivered to Buyer pursuant to this Agreement are unique and that Buyer has no
adequate remedy at law if Seller shall fail to perform any of its obligations
hereunder, and Seller therefore confirms and agrees that Buyer’s right to
specific performance is essential to protect the rights and interests of Buyer.
Accordingly, in addition to any other remedies which Buyer may have under
Section 11, Seller hereby agrees that Buyer shall have the right to have all
obligations, undertakings, agreements and other provisions of this Agreement
specifically performed by Seller and that Buyer shall have the right to obtain
an order or decree of such specific performance in any of the courts of the
United States or of any state or other political subdivision thereof.

          (b) Each party hereto acknowledges that the actions to be taken by
Seller pursuant to this Agreement are unique and that Seller has no adequate
remedy at law if Buyer or Martek, as applicable, shall fail to perform any of
its obligations hereunder, and Buyer and Martek therefore confirm and agree that
Seller’s right to specific performance of this Agreement is essential to protect
the rights and interests of Seller. Accordingly, in addition to any other
remedies which Seller may have under Section 11, Martek and Buyer hereby agree
that Seller shall have the right to have all obligations, undertakings,
agreements and other provisions of this Agreement specifically performed by
Martek and Buyer, as the case may be, and that Seller shall have the right to
obtain an order or decree of such specific performance in any of the courts of
the United States or of any state or other political subdivision thereof.

15. ADDITIONAL ACTIONS AND DOCUMENTS

          Each of the parties hereto agrees that it will, at any time, prior to,
at or after the Closing Date, take or cause to be taken such further actions,
and execute, deliver and file or cause to be executed, delivered and filed such
further documents and instruments, and obtain such consents, as may be necessary
or reasonably requested in connection with the consummation of the purchase and
sale contemplated by this Agreement or in order to fully effectuate the
purposes, terms and conditions of this Agreement. In addition, Buyer agrees to
provide reasonable access after the Closing Date to representatives of Seller to
the books and records

- 51 -



--------------------------------------------------------------------------------



 



referred to in Section 9.2.4 if Seller needs to review the same for any
tax-related issues that may arise or for preparing tax returns.

16. BROKERS

          Seller represents to Buyer that, other than engaging Webster, Rogers
LLP (the fees and expenses for which shall be paid by Seller), Seller has not
engaged, or incurred any unpaid liability (for any brokerage fees, finders’
fees, commissions or otherwise) to any broker, finder or agent in connection
with the transactions contemplated by this Agreement; Martek and Buyer represent
to Seller that neither Martek nor Buyer has engaged, or incurred any unpaid
liability (for any brokerage fees, finders’ fees, commissions or otherwise) to,
any broker, finder or agent in connection with the transactions contemplated by
this Agreement; and Seller agrees to indemnify Martek and Buyer, and Martek and
Buyer agree to indemnify Seller, jointly and severally, against any claims
asserted against the other parties for any such fees or commissions by any
person purporting to act or to have acted for or on behalf of the indemnifying
party. Notwithstanding any other provision of this Agreement, this
representation and warranty shall survive the Closing without limitation.

17. EXPENSES

          Each party hereto shall pay its own expenses incurred in connection
with this Agreement and in the preparation for and consummation of the
transactions provided for herein. Notwithstanding the foregoing, (a) Seller
shall pay the cost of conveyances, all notary fees, all filing and application
fees to any federal, state or local agency, all sales, stamp, documentary,
transfer, and recording taxes and fees applicable to the transactions
contemplated by this Agreement and the instruments and documents called for
hereunder, and (b) Buyer shall pay all fees and expenses relating to the Title
Commitment, the Survey and other due diligence and inspections of Seller’s
business and operation and the Assets and Improvements.

18. NOTICES

          All notices, demands, requests, or other communications which may be
or are required to be given or made by any party to any other party pursuant to
this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, delivered by overnight air courier, or transmitted by telegram, telex,
or facsimile transmission addressed as follows:

- 52 -



--------------------------------------------------------------------------------



 

      (i)   If to Buyer:    
Martek Biosciences Corporation
6480 Dobbin Road
Columbia, Maryland 21045
Facsimile:(410) 740-2985
Attention:George Barker, General Counsel    
with a copy (which shall not constitute notice) to:    
Hogan & Hartson L.L.P.
111 South Calvert Street
Suite 1600
Baltimore, Maryland 21202
Facsimile: (410) 539-6981
Attention: Michael J. Silver

(ii)   If to Seller:    
FermPro Manufacturing L.P.
Highway 52 North
P.O. Box 5000
Kingstree, South Carolina 29556
Facsimile: (843) 382-8676
Attention: Barney B. Easterling, Jr., President and
                 Chief Executive Officer    
with a copy (which shall not constitute notice) to:

    Robinson, Bradshaw & Hinson, P.A.
101 North Tryon Street, Suite 1900
Charlotte, North Carolina 28246
Facsimile: (704) 378-4000
Attention: Stephan Willen

or such other address as the addressee may indicate by written notice to the
other parties.

          Each notice, demand, request, or communication which shall be given or
made in the manner described above shall be deemed sufficiently given or made
for all purposes at such time as it is delivered to the addressee (with the
return receipt, the delivery receipt, the affidavit of messenger or (with
respect to a telex) the answerback being deemed conclusive but not exclusive
evidence of such delivery) or at such time as delivery is refused by the
addressee upon presentation.

- 53 -



--------------------------------------------------------------------------------



 



19. WAIVER

          No delay or failure on the part of any party hereto in exercising any
right, power or privilege under this Agreement or under any other instrument or
document given in connection with or pursuant to this Agreement shall impair any
such right, power or privilege or be construed as a waiver of any default or any
acquiescence therein. No single or partial exercise of any such right, power or
privilege shall preclude the further exercise of such right, power or privilege,
or the exercise of any other right, power or privilege. No waiver shall be valid
against any party hereto unless made in writing and signed by the party against
whom enforcement of such waiver is sought and then only to the extent expressly
specified therein.

20. BENEFIT AND ASSIGNMENT

          Except as hereinafter specifically provided in this Section 20, no
party hereto shall assign this Agreement, in whole or in part, whether by
operation of law or otherwise, without the prior written consent of Seller (if
the assignor is Buyer) or Buyer (if the assignors are Seller, Astral or the
Management Employees); and any purported assignment contrary to the terms hereof
shall be null, void and of no force and effect. In no event shall any assignment
by Seller, Astral or the Management Employees of their rights and obligations
under this Agreement, whether before or after the Closing, release them from
their liabilities hereunder. Notwithstanding the foregoing, and except for any
obligation expressly naming Martek, Buyer or any permitted assignee of Buyer may
assign this Agreement and any and all rights hereunder, in whole or in part, to
any subsidiary of Buyer, but in no event shall any assignment of Martek release
it from its liabilities hereunder.

          This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and assigns as permitted
hereunder. No person or entity other than the parties hereto is or shall be
entitled to bring any action to enforce any provision of this Agreement against
any of the parties hereto, and the covenants and agreements set forth in this
Agreement shall be solely for the benefit of, and shall be enforceable only by,
the parties hereto or their respective successors and assigns as permitted
hereunder.

21. REMEDIES CUMULATIVE

          Except as specifically provided herein, the remedies provided herein
shall be cumulative and shall not preclude the assertion by Seller, Astral or
the Management Employees or by Buyer of any other rights or the seeking of any
other remedies against the other, or its successors or assigns. Nothing
contained herein shall preclude a party from seeking equitable relief, where
appropriate.

- 54 -



--------------------------------------------------------------------------------



 



22. ENTIRE AGREEMENT; AMENDMENT

          This Agreement, including the Schedules and Exhibits hereto and the
other instruments and documents referred to herein or delivered pursuant hereto,
contains the entire agreement among the parties with respect to the subject
matter hereof and supersedes all prior oral or written agreements, commitments
or understandings with respect to such matters. No amendment, modification or
discharge of this Agreement shall be valid or binding unless set forth in
writing and duly executed by the party against whom enforcement of the
amendment, modification or discharge is sought.

23. SEVERABILITY

          If any part of any provision of this Agreement or any other agreement,
document or writing given pursuant to or in connection with this Agreement shall
be invalid or unenforceable under applicable law, such part shall be ineffective
to the extent of such invalidity or unenforceability only, without in any way
affecting the remaining parts of such provisions or the remaining provisions of
said agreement.

24. HEADINGS

          The headings of the sections and subsections contained in this
Agreement are inserted for convenience only and do not form a part or affect the
meaning, construction or scope thereof.

25. GOVERNING LAW; ARBITRATION

          (a) This Agreement, the rights and obligations of the parties hereto,
and any claims or disputes relating thereto, shall be governed by and construed
under and in accordance with the laws of the State of Maryland, excluding the
choice of law rules thereof.

          (b) If any dispute shall arise between Buyer and Seller relating to
the indemnity obligations of Buyer and Seller or the occurrence or
non-occurrence of a Milestone Event or an amount to be paid with respect
thereto, Buyer and Seller shall attempt in good faith to agree upon the rights
of the respective parties with respect to any such dispute within 15 days of
first arising. If no such agreement can be reached after good faith negotiation
within 15 days of first arising, either Buyer or Seller may demand arbitration
of the dispute; and in such event the dispute shall be settled by binding
arbitration conducted by one arbitrator mutually agreeable to Buyer and Seller.
In the event that within forty-five (45) days after submission of any dispute to
arbitration, Buyer and Seller cannot mutually agree on one arbitrator, Buyer and
Seller shall each select one arbitrator, and the two arbitrators so selected
shall select a third neutral arbitrator. If the arbitrators selected by the
parties are unable or fail to agree upon the third arbitrator within 15 days of
their

- 55 -



--------------------------------------------------------------------------------



 



appointment, then the third arbitrator shall be selected by the American
Arbitration Association. The arbitrator or arbitrators, as the case may be,
shall, in their sole discretion, set a limited time period and establish
procedures designed to reduce the cost and time for discovery while allowing the
parties an opportunity, adequate in the sole judgment of the arbitrator or
majority of the three arbitrators, as the case may be, to discover relevant and
non-privileged documents from the opposing parties about the subject matter of
the dispute. The arbitrator or a majority of the three arbitrators, as the case
may be, shall rule upon motions to compel or limit discovery and shall have the
authority to impose sanctions, including attorneys’ fees and costs, to the same
extent as a competent court of law or equity, should the arbitrators or a
majority of the three arbitrators, as the case may be, determine that discovery
was sought without substantial justification or that discovery was refused or
objected to without substantial justification. The decision of the arbitrator or
a majority of the three arbitrators, as the case may be, shall be binding and
conclusive upon the parties to this Agreement. Such decision shall be written
and shall be supported by written findings of fact and conclusions which shall
set forth the award, judgment, decree or order awarded by the arbitrator(s).
Judgment upon any award rendered by the arbitrator(s) may be entered in any
court having jurisdiction. Any such arbitration shall be held in Richmond,
Virginia, under the Commercial Arbitration Rules then in effect of the American
Arbitration Association. The arbitrator(s) shall determine how all expenses
relating to the arbitration shall be paid, including without limitation, the
respective expenses of each party, the fees of each arbitrator and the
administrative fee of the American Arbitration Association.

26. DEFINITIONS AND REFERENCES

          As used herein, the following terms shall have the meanings set forth
below, unless the context otherwise requires:

          “Act” means the Securities Act of 1933, as amended.

          “Accounts Receivable” shall have the meaning specified in Section
2.5(e).

          “Additional Agreements” shall have the meaning specified in
Section 5.1.3.

          “Additional Liabilities” shall have the meaning specified in
Section 5.1.3.

          “Assets” means Seller’s fermentation facility located at Highway 52
North, Kingstree, South Carolina 29556 and all real, personal and fixed assets,
rights, benefits and privileges, both tangible and intangible (including the
business of Seller as a “going concern” and all Accounts Receivable thereof,
customer relationships and reputation of Seller), wherever located, owned,
leased or used by

- 56 -



--------------------------------------------------------------------------------



 



Seller in connection with the business and operations of Seller, excluding the
Excluded Assets. Subject to the provisions of Section 5, Assets shall include
all such assets existing on the date of this Agreement and all such assets
acquired between that date and the Closing Date, and shall include, without
limitation, all of Seller’s right, title and interest:

          (a) In and to certain real property set forth and described in
Schedule 26.1 and in the leasehold interests in that certain real property set
forth and described in Schedule 26.2 (collectively, the “Property”).

          (b) In and to all buildings, structures, fixtures, appurtenances, and
other improvements now or hereafter actually or constructively attached to the
Property, and all modifications, additions, restorations, or replacements of the
whole or any part thereof, including, without limitation, those described in
Schedules 26.1 and 26.2 (the “Improvements”).

          (c) As landlord (whether named as such therein or by assignment or
otherwise) in and to all leases and subleases, if any, of the Property or the
Improvements or any part thereof now existing or at any time hereafter made, and
any and all amendments, modifications, supplements, renewals and extensions
thereof, together with all rents, royalties, security deposits, revenues,
issues, earnings, profits, income and other benefits of the Property or the
Improvements now due or hereafter to become due with respect to the Property or
the Improvements or any part thereof.

          (d) In and to all streets, roads and public places, opened or
proposed, and all easements and rights of way, public and private, tenements,
hereditaments, rights and appurtenances, now or hereafter used or useful in
connection with, or belonging, incident or appertaining to, the Property or the
Improvements.

          (e) In and to all of the furniture, fixtures, furnishings, machinery,
equipment, supplies, fermentation installations, and other property maintained,
owned, leased or used by Seller in connection with the business and operations
of Seller, including, without limitation, those set forth and described in
Schedule 26.3.

          (f) In and to all inventory, raw materials, work-in-progress,
packaging materials, samples, finished goods and other inventories owned, leased
or used by Seller in connection with the business or operations of Seller.

          (g) In and to all of the patents, service marks, copyrights,
franchises, licenses, trademarks and trade names maintained, owned, leased or
used by Seller in connection with the business and operations of Seller
(including any and all applications, registrations, extensions and renewals
relating thereto) (the “Intellectual Property”), and all of the rights, benefits
and privileges

- 57 -



--------------------------------------------------------------------------------



 



associated therewith including, without limitation, those set forth and
described in Schedule 2.18.

          (h) In and to all inventions, discoveries, improvements, processes,
software, methods, designs, plans, formulae (secret or otherwise), data,
engineering, technical and shop drawings, specifications, trade secrets,
confidential information, know-how and ideas, whether patentable or not, and all
drawings, records, books or other indicia, however evidenced, of the foregoing,
together with all rights to use any of the foregoing, and all goodwill
associated with any of the foregoing.

          (i) In and to all of the contracts, agreements, leases, commitments,
arrangements, understandings and other intangible assets owned or used by Seller
in connection with the business and operations of Seller, including, without
limitation, the Scheduled Contracts (the “Assumed Contracts”).

          (j) In and to all deposits and prepaid expenses, including, without
limitation, those set forth and described in Schedule 26.4.

          (k) In and to all automotive equipment and motor vehicles maintained,
owned, leased, used, held for use or otherwise held by Seller in connection with
the business and operations of Seller, including, without limitation, those set
forth and described in Schedule 26.5.

          (l) In and to all engineering, business and other books, papers, files
and records pertaining to the operation of Seller, but not the organizational
documents or other corporate records of Seller.

          (m) In and to all manufacturers’ and resellers’ warranties with
respect to the Assets.

          (n) In and to all claims, chooses in action, causes of action, rights
of recovery and rights of setoff of any kind, including, without limitation, any
liens, mechanic’s liens or any rights to payment or to enforce payment in
connection with work performed on or prior to the Closing Date, but excluding
the Avoidance Actions.

          “Assignment of Contracts” means that certain Assignment of Contracts,
dated as of the Closing Date and executed by Seller, substantially in the form
attached hereto as Exhibit C.

          “Assignment of CSX Agreements” means that certain Assignment of CSX
Agreements, dated as of the Closing Date and executed by CSX, Buyer and Seller,
in a form to be agreed upon among CSX, Buyer and Seller.

- 58 -



--------------------------------------------------------------------------------



 



          “Assignment of Licenses” means that certain Assignment of Licenses,
dated as of the Closing Date and executed by Seller, substantially in the form
attached hereto as Exhibit B.

          “Assignment of Receivables” means the Assignment of Accounts
Receivable, dated the Closing Date and executed by Buyer and Seller,
substantially in the form of Exhibit G attached hereto.

          “Assumed Contracts” shall have the meaning specified in clause (i) of
the definition of “Assets.”

          “Assumed Liabilities” shall have the meaning specified in Section 1.4.

          “Assumption Agreement” means that certain Assumption Agreement, dated
the Closing Date and executed by Buyer and Seller, substantially in the form
attached hereto as Exhibit E.

          “Avoidance Actions” shall have the meaning specified in Section 1.4.

          “Benefit Plans” shall have the meaning specified in Section 2.24.

          “Bill of Sale” means that certain Bill of Sale and Assignment of
Assets, dated as of the Closing Date and executed by Seller, substantially in
the form attached hereto as Exhibit A.

          “Buyer Documents” shall mean, collectively, this Agreement, the
Assignment of Receivables, the Assumption Agreement, the Post-Closing Escrow
Agreement and any other documents to be delivered by Buyer hereunder.

          “Cash Portion” shall have the meaning specified in Section 1.2.

          “Closing” means the closing of the purchase, assignment and sale of
the Assets contemplated hereunder.

          “Closing Date” means the time and date on which the Closing takes
place, as established by Section 9.1.

          “COBRA Coverage” shall have the meaning specified in Section 2.24(g).

          “Code” means the Internal Revenue Code of 1986, as amended.

          “Common Stock” shall have the meaning specified in Section 3.3.

          “Confidentiality Agreement” means the Confidentiality Agreement dated
as of November 2, 2001 between Martek and Seller.

- 59 -



--------------------------------------------------------------------------------



 



          “CSX” shall have the meaning specified in Section 2.10.

          “CSX Agreements” shall have the meaning specified in Section 2.10.

          “Current Employees” shall have the meaning specified in Section 2.26.

          “December 31 Balance Sheet” shall mean the balance sheet attached
hereto as Schedule 1.3.

          “Deposit” shall have the meaning specified in Section 1.2(a).

          “DHA” means docosahexaenoic acid.

          “DHA Equipment” shall have the meaning specified in Section 1.2(b)(i).

          “Employee List” shall have the meaning specified in Section 2.26.

          “Employees” shall have the meaning specified in Section 2.24(a).

          “Encumbrance” means any mortgage, pledge, lien, hypothecation, claim,
security interest, agreement, restriction, defect in title, easement,
restriction, encumbrance, or charge.

          “Environmental Claims” means all claims pursuant to Environmental
Laws, including but not limited to, those based on, arising out of or otherwise
relating to: (i) the Remediation, presence or Release of, or exposure to,
Hazardous Materials or other environmental conditions initiated, existing or
occurring prior to the Closing Date at, on, under, above, from, or about any
Property or any real properties formerly owned, leased or operated by Seller or
any of its predecessors or affiliates; (ii) the off-site Release, treatment,
transportation, storage or disposal prior to the Closing Date of Hazardous
Materials originating from Seller, the Assets or Seller’s business; (iii) any
violations of Environmental Laws by Seller prior to the Closing Date, including
reasonable expenditures necessary to cause Seller to be in compliance with or
resolve violations of Environmental Laws.

          “Environmental Laws” means any Laws (including, without limitation,
the Comprehensive Environmental Response, Compensation, and Liability Act)
relating to the Remediation, generation, production, installation, use, storage,
treatment, transportation, Release, threatened Release, or disposal of Hazardous
Materials, or noise control, or the protection of human health, safety, natural
resources, animal health or welfare, or the environment.

          “Environmental Permits” means any permits, licenses, certificates and
approvals required under any Environmental Law.

- 60 -



--------------------------------------------------------------------------------



 



          “Environmental Reports” shall have the meaning specified in
Section 2.25(e).

          “ERISA” shall have the meaning specified in Section 2.24(a).

          “ERISA Affiliate” shall have the meaning specified in Section 2.24(c).

          “Exchange Act” means the Securities and Exchange Act of 1934, as
amended.

          “Excluded Assets” means the Retained Receivables and Investments, and
all Benefit Plans of Seller.

          “Excluded Liabilities” means all of Seller’s liabilities other than
the Assumed Liabilities, including, without limitation, liabilities related to
accrued vacation benefits, accrued 401(k) retirement plan contributions, any
severance benefits or Seller’s post-retirement medical benefits plan obligations
appearing on the December 31 Balance Sheet of Seller and incurred subsequently.

          “GAAP” shall mean Generally Accepted Accounting Principles.

          “Governmental Authority” means any agency, board, bureau, court,
commission, department, instrumentality, or administration of the United States
government, any state government or any local or other governmental body in a
state, territory or possession of the United States or the District of Columbia.

          “Hazardous Materials” means any wastes, substances, radiation, or
materials (whether solids, liquids or gases): (i) which are hazardous, toxic,
infectious, explosive, radioactive, carcinogenic or mutagenic; (ii) which are
defined as “pollutants,” “contaminants,” “hazardous materials,” “hazardous
wastes,” “hazardous substances,” “toxic substances,” “radioactive materials,”
“solid wastes,” or other similar designations in, or otherwise subject to
regulation under, any Environmental Laws; (iii) which contain without limitation
polychlorinated biphenyls (PCBs), toxic mold, methyl-tertiary butyl ether
(MTBE), asbestos or asbestos-containing materials, lead-based paints,
urea-formaldehyde foam insulation, or petroleum or petroleum products
(including, without limitation, crude oil or any fraction thereof); or (iv)
which pose a hazard to human health, safety, natural resources, employees or the
environment.

          “Improvements” shall have the meaning specified in clause (b) of the
definition of “Assets.”

          “Indemnified Party” and “Indemnifying Party” shall have the respective
meanings specified in Section 11.5(a).

          “Initial Shares” shall have the meaning specified in Section 1.2(a).

- 61 -



--------------------------------------------------------------------------------



 



          “Intellectual Property” shall have the meaning specified in clause
(g) of the definition of “Assets.”

          “June 30 Balance Sheet” shall have the meaning specified in
Section 1.3(a).

          “Knowledge” means the actual knowledge after reasonable due inquiry of
the Management Employees or the named executive officers of Buyer or Seller, as
the case may be.

          “Laws” means all foreign, federal, state and local statutes, laws,
ordinances, or regulations, rules, orders, injunctions, awards (including,
without limitation, awards of any arbitrator), judgments and decrees directly
applicable to the specified persons or entities and to the businesses and assets
thereof (including, without limitation, Laws relating to securities registration
and regulation; the sale, leasing, ownership or management of real property;
employment practices, terms and conditions, and wages and hours; building
standards, land use and zoning; safety, health and fire prevention; and
environmental protection, including Environmental Laws).

          “Martek Reports” shall have the meaning specified in Section 3.4.

          “Material Adverse Effect” means any effect that is materially adverse
to the business, results of operations or financial condition of a party or to
the ability of any party to this Agreement to consummate the transactions
contemplated hereby or perform their respective obligations under this
Agreement.

          “Material Consents” shall have the meaning specified in Section 7.2.

          “Milestone Event” shall have the meaning specified in Section 1.2(b).

          “Milestone Shares” shall have the meaning specified in Section 1.2.

          “Mortgage” shall have the meaning specified in Section 2.9.

          “New Shares” shall have the meaning specified in Section 1.2.

          “New Tank Expenses” means the construction and employment costs
incurred by Seller in connection with the new 200,000 liter tanks on the
Property on behalf of Martek.

          “Note” shall have the meaning specified in Section 2.9.

          “Pension Plan” shall have the meaning specified in Section 2.24(b).

          “Permitted Encumbrances” shall have the meaning specified in
Section 2.5(b).

- 62 -



--------------------------------------------------------------------------------



 



          “Post-Closing Escrow Agent” shall mean the escrow agent specified in
the Post-Closing Escrow Agreement.

          “Post-Closing Escrow Agreement” means the Post-Closing Escrow
Agreement substantially in the form attached hereto as Exhibit H.

          “Property” shall have the meaning specified in clause (a) of the
definition of “Assets.”

          “Prospectus” shall have the meaning specified in Section 4.2(a).

          “Purchase Price” shall have the meaning specified in Section 1.2.

          “Registration Statement” shall have the meaning specified in
Section 4.1(a) or 4.2 as applicable.

          “Release” means any presence, emission, spill, seepage, leak, escape,
leaching, discharge, injection, pumping, pouring, emptying, dumping, disposal,
migration or release of Hazardous Materials into or upon the environment,
including the air, soil, improvements, surface water, groundwater, the sewer,
septic system, storm drain, publicly owned treatment works, or waste treatment,
storage or disposal systems.

          “Remediation” means any investigation, clean-up, removal action,
remedial action, restoration, repair, response action, corrective action,
monitoring, sampling and analysis, installation, reclamation, closure, or
post-closure in connection with the threatened or actual Release of Hazardous
Materials.

          “Retained Receivables and Investments” means the accounts receivable
owed to FermPro by Ecogen, Inc. and the promissory note and common stock issued
by Bioenergy, Inc. to FermPro.

          “Retiree Obligation” shall have the meaning specified in Section
2.24(e).

          “Rights Agreement” shall have the meaning specified in Section 3.3.

          “RCRA” means the Resource Conservation and Recovery Act.

          “Scheduled Contracts” means the contracts set forth on Schedule 2.20.

          “SEC” shall mean the Securities and Exchange Commission.

          “Seller Affiliate” shall have the meaning specified in Section 4.2.

- 63 -



--------------------------------------------------------------------------------



 



          “Seller Documents” shall mean, collectively, this Agreement, the
Assignment of Contracts, the Assignment of Licenses, the Assignment of
Receivables, the Assumption Agreement, the Bill of Sale, the Special Warranty
Deed, the Post-Closing Escrow Agreement, and any other document to be delivered
by Seller hereunder.

          “Seller Indemnified Parties” shall have the meaning specified in
Section 4.2(a).

          “Seller Parties” shall have the meaning specified in Section 2.2.

          “Service Bonus” shall have the meaning specified in Section 5.1.4.

          “Special Warranty Deed” means (i) that certain Special Warranty Deed,
dated the Closing Date and executed by Seller, substantially in the form
attached hereto as Exhibit F.

          “Stock Option Plans” means Martek’s 1997 Stock Option Plan, 2001 Stock
Option Plan and the 2002 Stock Option Plan.

          “Survey” shall have the meaning specified in Section 7.6.

          “Theoretical Capacity” means the output of DHA based on the average
yields for the ninety (90) days immediately preceding the first anniversary of
the Closing Date of similar equipment in terms of size and function located at
Martek’s Winchester, KY plant.

          “Title Commitment” means an irrevocable title insurance commitment, in
form and substance satisfactory to Buyer, issued by a title insurance company
acceptable to Buyer with respect to the Property described in Schedule 26.1 for
(i) a prepaid owner’s policy of title insurance (on ALTA Form B 1970), showing
fee simple title to the Property described in Schedule 26.1 in Buyer, and (ii) a
prepaid full-coverage mortgagee policy of title insurance (on the ALTA 1970
form), naming Buyer’s lender as the insured party, insuring that the mortgage of
Buyer’s lender constitutes a valid and recorded first lien on a good and
marketable fee simple interest in the Property described in Schedule 26.1, and
providing full protection against filed and unfiled mechanics’ and materialmen’s
liens. The dollar amount of each policy shall be equal to the amount of
consideration allocated to the real property pursuant to Section 13 in the case
of the owner’s policy and in the amount required by Buyer’s lender in the case
of the mortgagee policy.

          “Title Company” means the Title Company selected by Buyer.

          “Title Policy” shall have the meaning specified in Section 7.5.

- 64 -



--------------------------------------------------------------------------------



 



          “Utilities” shall have the meaning specified in Section 2.1.5.

          All references to clauses, Sections, Exhibits and Schedules are to
clauses, Sections of and Exhibits and Schedules to this Agreement.

27. ANNOUNCEMENTS

          Buyer and Seller shall consult with one another in accordance with the
Confidentiality Agreement with regard to all press releases and other
announcements or publicity issued at or prior to Closing concerning the
transactions contemplated by this Agreement.

28. SIGNATURE IN COUNTERPARTS

          This Agreement may be executed in separate counterparts, none of which
need contain the signatures of all parties, each of which shall be deemed to be
an original, and all of which taken together constitute one and the same
instrument. It shall not be necessary in making proof of this Agreement to
produce or account for more than the number of counterparts containing the
respective signatures of, or on behalf of, all of the parties hereto.

- 65 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement,
or has caused this Agreement to be duly executed and delivered in its name on
its behalf, all as of the day and year first above written.

              WITNESS:   SELLER:               [Seal]   FermPro Manufacturing
L.P.                   By:   Astral Technologies, Inc.,
its General Partner                   By:   /s/ Barney B. Easterling, Jr.

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        Name:   Barney B. Easterling, Jr.            

--------------------------------------------------------------------------------

        Title: President & CEO          

--------------------------------------------------------------------------------

              [Seal]   Astral Technologies, Inc.       By:   /s/ Barney B.
Easterling, Jr.

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        Barney B. Easterling, Jr.
President and Chief Executive Officer                   Management Employees:  
        /s/ Flint Harding, III

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Flint Harding, III                       /s/ Rachel S. Montgomery

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Rachel S. Montgomery                       /s/ Michael L. Horton

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Michael L. Horton

S-1



--------------------------------------------------------------------------------



 

                      /s/ H. Ronald Easler

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    H. Ronald Easler                       /s/ Roger H. Gause    

--------------------------------------------------------------------------------

    Roger H. Gause                       /s/ Barney B. Easterling, Jr.

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Barney B. Easterling, Jr.                   BUYER:               [Seal]  
Martek Biosciences Corporation                   By:   /s/ Henry Linsert, Jr.

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

        Name:   Henry Linsert, Jr.            

--------------------------------------------------------------------------------

        Title:   Chairman & CEO            

--------------------------------------------------------------------------------

S-2



--------------------------------------------------------------------------------



 



SCHEDULES

      1   Management Employees of FermPro Manufacturing, LP       1.3  
December 31, 2002 Balance Sheet       2.1   Equity Investments       2.2  
Authorizations       2.3   Seller Litigation, Permits, Licenses and Approvals  
    2.4   Financial Statements       2.5(a)   Assets       2.5(b)(i)   Permitted
Encumbrances       2.5(b)(ii)   Encumbrances to Be Removed       2.5(c)   Assets
Owned or Held for Use by Seller’s Customers       2.5(d)   Covenants and
Restrictions       2.5(e)   Accounts Receivable       2.7   Mechanic’s Liens    
  2.10   CSX Transportation, Inc. Agreements       2.11   Oral Agreements      
2.13   Mechanical Warranties       2.14   Operating Agreements       2.16   Real
Estate Taxes and Valuations       2.18   Intellectual Property       2.20  
Scheduled Contracts       2.21   Conflicts       2.24(a)   Employee Benefit
Plans       2.24(e)   Retiree Obligation       2.25(a)   Environmental
Compliance       2.25(b)(i)   Environmental Liabilities       2.25(b)(ii)  
Environmental Liabilities       2.25(b)(iii)   Environmental Liabilities      
2.25(c)   Environmental Permits       2.25(d)(i)   Underground Improvements

 



--------------------------------------------------------------------------------



 

      2.25(d)(ii)   Use of Property as Dump or Landfill; Fill or Wetlands      
2.25(d)(iii)   Prior Use of Other Real Property as Dump or Landfill      
2.25(d)(iv)   PCBs or Asbestos       2.25(d)(v)   Release of Hazardous Materials
      2.25(e)   Environmental Reports       2.25(f)   National Priorities List  
    2.25(i)   Capital Expenditures over $50,000       2.26   Collective
Bargaining Agreements; Employment Agreements; List of Employees       2.27  
Insurance       3.2   Authorization       3.6   Buyer Litigation       5.1.4  
Employee Bonus Payments       5.6   Removal of Materials       7.2   Material
Consents       9.2.6(iv)   Certain Scheduled Contracts       9.2.10   UCC Report
States       13   Purchase Price Allocation       26.1*   Property and
Improvements       26.2*   Leasehold Interests and Improvements       26.3*  
Furniture and Fixtures       26.4*   Deposits; Prepaid       26.5*   Automobile
Equipment



* Schedules referenced in definition of “Assets” in Section 26.

 



--------------------------------------------------------------------------------



 



EXHIBITS

      Exhibit A   Bill of Sale       Exhibit B   Assignment of Licenses      
Exhibit C   Assignment of Contracts       Exhibit D   Form of Proprietary
Information, Inventions and Non-Solicitation Agreement       Exhibit E  
Assumption Agreement       Exhibit F   Special Warranty Deed       Exhibit G  
Assignment of Receivables       Exhibit H   Post-Closing Escrow Agreement

 